Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of March 25, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I.    DEFINITIONS    1

SECTION 1.1

  

General

   1

SECTION 1.2

  

Specific Terms

   1

SECTION 1.3

  

Usage of Terms

   2

SECTION 1.4

  

[Reserved]

   2

SECTION 1.5

  

No Recourse

   2

SECTION 1.6

  

Action by or Consent of Noteholders and Certificateholder

   3

SECTION 1.7

  

Material Adverse Effect

   3 ARTICLE II.    CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY    3

SECTION 2.1

  

Conveyance of the Receivables and the Other Conveyed Property

   3 ARTICLE III.    REPRESENTATIONS AND WARRANTIES    4

SECTION 3.1

  

Representations and Warranties of Seller

   4

SECTION 3.2

  

Representations and Warranties of Purchaser

   6 ARTICLE IV.    COVENANTS OF SELLER    8

SECTION 4.1

  

Protection of Title of Purchaser

   8

SECTION 4.2

  

Other Liens or Interests

   9

SECTION 4.3

  

Costs and Expenses

   10

SECTION 4.4

  

Indemnification

   10 ARTICLE V.    REPURCHASES    12

SECTION 5.1

  

Repurchase of Receivables Upon Breach of Warranty

   12

SECTION 5.2

  

Reassignment of Purchased Receivables

   12

SECTION 5.3

  

Waivers

   13 ARTICLE VI.    MISCELLANEOUS    13

SECTION 6.1

  

Liability of Seller

   13

SECTION 6.2

  

Merger or Consolidation of Seller or Purchaser

   13

SECTION 6.3

  

Limitation on Liability of Seller and Others

   14

SECTION 6.4

  

Seller May Own Notes or the Certificate

   14

SECTION 6.5

  

Amendment

   14

SECTION 6.6

  

Notices

   15

SECTION 6.7

  

Merger and Integration

   15

SECTION 6.8

  

Severability of Provisions

   15

SECTION 6.9

  

Intention of the Parties

   16

SECTION 6.10

  

Governing Law

   16

SECTION 6.11

  

Counterparts

   16



--------------------------------------------------------------------------------

SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   17

SECTION 6.13

  

Nonpetition Covenant

   17

SECTION 6.14

  

Benefits of Purchase Agreement

   17

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of March 25, 2010, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of March 25, 2010, by and
among AFS SenSub Corp. (as Seller), AmeriCredit Financial Services, Inc. (in its
individual capacity and as Servicer), AmeriCredit Automobile Receivables Trust
2010-A (as Issuer), Wells Fargo Bank, National Association (as Backup Servicer
and Trust Collateral Agent).

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means March 31, 2010.

“Issuer” means AmeriCredit Automobile Receivables Trust 2010-A.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the Note
Policy, the Spread Account Agreement, the Insurance Agreement, the
Indemnification Agreement, the Lockbox Account Agreement, the Lockbox Processing
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

SECTION 1.7 Material Adverse Effect. Whenever a determination is to be made
under this Agreement as to whether a given event, action, course of conduct or
set of facts or circumstances could or would have a material adverse effect on
the Noteholders (or any similar or analogous determination), such determination
shall be made without taking into account the funds available from claims under
the Note Policy.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

3



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement and on which the Insurer will
rely in issuing the Note Policy. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder, and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement. Seller and Purchaser agree that Purchaser will
assign to Issuer all Purchaser’s rights under this Agreement and that the
Trustee will thereafter be entitled to enforce this Agreement against Seller in
the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

 

4



--------------------------------------------------------------------------------

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Spread Account Agreement, the Sale
and Servicing Agreement and the Indenture, or violate any law, order, rule or
regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Seller or any of its properties.

 

5



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement and the Spread Account Agreement), or violate any law, order, rule or
regulation, applicable to Purchaser or its properties, of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

 

7



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser, the Trust Collateral
Agent and the Insurer file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that Seller fails to perform its obligations under this subsection,
Purchaser, Issuer or the Trust Collateral Agent may do so, at the expense of the
Seller. In furtherance of the foregoing, the Seller hereby authorizes the
Purchaser, the Issuer or the Trust Collateral Agent to file a record or records
(as defined in the applicable UCC), including, without limitation, financing
statements, in all jurisdictions and with all filing offices as each may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to the Purchaser pursuant to Section 6.9 of this
Agreement. Such financing statements may describe the collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as such party may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to the
Purchaser herein.

 

8



--------------------------------------------------------------------------------

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer, the Insurer and the Trust
Collateral Agent at least 60 days’ prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

(c) Seller shall give Purchaser, the Issuer, the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and the Trust Collateral
Agent at least 60 days’ prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from any breach of any of Seller’s representations and warranties
contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from the use, ownership or operation by Seller or any affiliate
thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of or
resulting from any action taken, or failed to be taken, by it in respect of any
portion of the Receivables other than in accordance with this Agreement or the
Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder from and against any taxes that may at any time be asserted
against Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Insurer, the Noteholders and the Certificateholder from, any
taxes which may at any time be asserted against such Persons with respect to,
and as of the date of, the conveyance or ownership of the Receivables or the
Other Conveyed Property hereunder and the conveyance or ownership of the
Receivables under the Sale and Servicing Agreement or the issuance and original
sale of the Notes or the issuance of the Certificate, including, without
limitation, any sales, gross receipts, personal property, tangible or intangible
personal property, privilege or license taxes (but not including any federal or
other income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, claims, damages, and liabilities to the extent that
such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Insurer, the Noteholders or the
Certificateholder through the negligence, willful misfeasance, or bad faith of
Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any loss,
liability or expense incurred by reason of the violation by Seller of federal or
state securities laws in connection with the registration or the sale of the
Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any loss,
liability or expense imposed upon, or incurred by, Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

 

11



--------------------------------------------------------------------------------

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer, if and only if the
interests of the Noteholders or the Insurer therein are materially and adversely
affected by any such breach and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Insurer, the Backup Servicer, the Noteholders, the
Certificateholder, the Trust Collateral Agent on behalf of the Noteholders or
the Owner Trustee on behalf of the Certificateholder. The provisions of this
Section 5.1 are intended to grant the Issuer, the Insurer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel, which may be asserted against or incurred by any of them as
a result of third party claims arising out of the events or facts giving rise to
such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Notwithstanding the foregoing, so long as an Insurer
Default shall not have occurred and be continuing, Purchaser shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to Purchaser’s business without the prior written consent of the
Insurer. Seller or Purchaser shall promptly inform the other party, the Issuer,
the Trust Collateral Agent, the Owner Trustee and, so long as an Insurer Default
shall not have occurred and be continuing, the Insurer of such merger,
consolidation or purchase and assumption. Notwithstanding the foregoing, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time, or both, would
become an event of default under the Insurance Agreement, shall have occurred
and be continuing, (y) Seller or Purchaser, as applicable, shall have delivered
written notice of such consolidation, merger or purchase and assumption to the
Rating Agencies prior to the consummation of such transaction and shall have
delivered to the Issuer, the Insurer and the Trust Collateral Agent an Officer’s
Certificate of the Seller or a certificate signed by or on behalf of the
Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, the Insurer and
the Trust Collateral Agent an Opinion of Counsel, stating, in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Trust Collateral Agent
in the Receivables and reciting the details of the filings or (B) no such action
shall be necessary to preserve and protect such interest.

 

13



--------------------------------------------------------------------------------

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser with the prior written
consent of the Insurer (so long as an Insurer Default shall not have occurred
and be continuing) but without the consent of the Trust Collateral Agent, the
Owner Trustee, the Certificateholder or any of the Noteholders (i) to cure any
ambiguity or (ii) to correct any provisions in this Agreement; provided,
however, that such action shall not, as evidenced by an Opinion of Counsel
delivered to the Issuer, the Owner Trustee, the Insurer and the Trust Collateral
Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder or, if an Insurer Default shall have occurred
and be continuing, the Insurer.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, with the prior written consent of the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and with the consent of the
Trust Collateral Agent and, if required, the Certificateholder and the
Noteholders, in accordance with the Sale and Servicing Agreement, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement, or of modifying in any manner the rights of
the Certificateholder or Noteholders; provided, however, the Seller provides the
Trust Collateral Agent with an Opinion of Counsel, (which may be provided by the
Seller’s internal counsel) that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made on
any Note or Certificate; provided further that if an Insurer Default has
occurred and is continuing, such amendment shall not materially adversely affect
the interests of the Insurer.

 

14



--------------------------------------------------------------------------------

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, or such other address as shall be designated
by a party in a written notice delivered to the other party or to the Issuer,
Owner Trustee, the Insurer or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 6.9 Intention of the Parties. The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the Receivables and the Other
Conveyed Property, conveying good title thereto free and clear of any Liens,
from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller, the
Seller hereby grants to Purchaser a security interest in all of Seller’s right,
title and interest in and to the following property, whether now owned or
existing or hereafter acquired or arising, and this Agreement shall constitute a
security agreement under applicable law (collectively, the “Purchase Agreement
Collateral”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

 

16



--------------------------------------------------------------------------------

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Insurer, the Issuer, the Owner Trustee,
the Trust Collateral Agent, the Noteholders and the Certificateholder. In
furtherance of the foregoing, Seller covenants and agrees to perform its duties
and obligations hereunder, in accordance with the terms hereof for the benefit
of the Insurer, the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer, the Backup
Servicer or the Purchaser to perform its respective duties and obligations
hereunder or under Related Documents) and that the Trust Collateral Agent may
enforce the duties and obligations of Seller under this Agreement against Seller
for the benefit of the Insurer, the Owner Trustee, the Trust Collateral Agent,
the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 Benefits of Purchase Agreement. The Insurer and its successors and
assigns shall be a third-party beneficiary to the provisions of this Purchase
Agreement and shall be entitled to rely upon and directly enforce the provisions
of this Purchase Agreement so long as no Insurer Default shall have occurred and
be continuing; provided, however, that any right or benefit expressly granted to
the Insurer under this Agreement shall survive and the Insurer shall remain a
third-party beneficiary hereunder to enforce such right or obtain such benefit,
notwithstanding the occurrence and continuance of an Insurer Default, unless
such right or benefit is expressly conditioned upon no Insurer Default having
occurred and be continuing.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By  

/s/ Sheli D. Fitzgerald

Name:   Sheli D. Fitzgerald Title:   Vice President, Structured Finance

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By  

/s/ Susan B. Sheffield

Name:   Susan B. Sheffield Title:   Executive Vice President, Structured Finance

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By  

/s/ Marianna C. Stershic

Name:   Marianna C. Stershic Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Sch. A



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number 421852211   424878353   442224408   443027479   443035746   443043054  
443050422   443057757   443065198   443072509   443079835   443087127  
443094461   443101787   443109095   443116314   443123542   443130786 422078311
  424879286   442228185   443027487   443035753   443043062   443050430  
443057765   443065206   443072517   443079843   443087135   443094479  
443101795   443109103   443116322   443123559   443130794 422126540   424882256
  442228334   443027495   443035761   443043070   443050448   443057781  
443065214   443072525   443079850   443087143   443094487   443101803  
443109111   443116330   443123567   443130802 422178723   424882868   442228680
  443027529   443035779   443043088   443050455   443057799   443065222  
443072533   443079868   443087150   443094495   443101811   443109129  
443116348   443123575   443130810 422232694   424883312   442229191   443027545
  443035787   443043096   443050463   443057807   443065230   443072541  
443079876   443087168   443094503   443101829   443109137   443116355  
443123583   443130828 422245704   424885317   442229308   443027552   443035795
  443043104   443050471   443057815   443065248   443072558   443079884  
443087176   443094511   443101837   443109145   443116363   443123591  
443130836 422344366   424885523   442230793   443027586   443035803   443043112
  443050489   443057823   443065255   443072566   443079892   443087184  
443094529   443101845   443109152   443116371   443123609   443130844 422357855
  424886216   442232112   443027594   443035811   443043120   443050497  
443057831   443065263   443072582   443079900   443087192   443094537  
443101852   443109160   443116389   443123617   443130851 422358424   424886307
  442232153   443027602   443035829   443043138   443050505   443057849  
443065271   443072590   443079918   443087200   443094545   443101860  
443109178   443116397   443123625   443130869 422416354   424887487   442232740
  443027628   443035837   443043146   443050513   443057856   443065289  
443072608   443079926   443087218   443094552   443101878   443109186  
443116405   443123633   443130877 422544031   424887602   442233029   443027636
  443035845   443043153   443050521   443057864   443065305   443072616  
443079934   443087226   443094560   443101886   443109194   443116413  
443123641   443130885 422561852   424887933   442235594   443027644   443035852
  443043161   443050539   443057872   443065313   443072624   443079942  
443087234   443094578   443101894   443109202   443116421   443123658  
443130893 422581777   424888857   442235925   443027651   443035860   443043179
  443050547   443057880   443065321   443072632   443079959   443087242  
443094586   443101902   443109210   443116439   443123666   443130901 422590661
  424889343   442235958   443027669   443035878   443043187   443050554  
443057898   443065339   443072640   443079967   443087259   443094594  
443101910   443109228   443116447   443123674   443130919 422679829   424891265
  442237327   443027677   443035886   443043195   443050562   443057906  
443065347   443072657   443079975   443087267   443094602   443101928  
443109236   443116454   443123682   443130927 422706374   424891455   442237418
  443027685   443035894   443043203   443050570   443057914   443065354  
443072665   443079983   443087275   443094610   443101936   443109244  
443116462   443123690   443130935 422775197   424894525   442242426   443027693
  443035902   443043211   443050588   443057922   443065362   443072673  
443079991   443087291   443094628   443101944   443109251   443116470  
443123708   443130943 422784132   424895704   442244224   443027719   443035910
  443043229   443050596   443057930   443065370   443072681   443080007  
443087309   443094644   443101951   443109269   443116488   443123716  
443130950 422851998   424897502   442245627   443027727   443035928   443043237
  443050604   443057948   443065388   443072699   443080015   443087317  
443094651   443101969   443109277   443116496   443123724   443130968 422855080
  424898195   442245650   443027750   443035936   443043245   443050612  
443057955   443065396   443072707   443080023   443087325   443094669  
443101977   443109285   443116504   443123732   443130976 422868398   424899300
  442246211   443027768   443035944   443043252   443050620   443057963  
443065404   443072715   443080031   443087333   443094677   443101985  
443109293   443116512   443123740   443130984 423008010   424907202   442247565
  443027776   443035951   443043278   443050638   443057971   443065412  
443072723   443080049   443087341   443094685   443101993   443109301  
443116520   443123757   443130992 423071539   424907525   442249439   443027792
  443035969   443043286   443050646   443057989   443065420   443072731  
443080056   443087358   443094693   443102009   443109319   443116538  
443123765   443131008 423081256   424908291   442249801   443027818   443035977
  443043294   443050653   443057997   443065438   443072749   443080064  
443087366   443094701   443102017   443109327   443116546   443123773  
443131016 423082098   424911287   442252292   443027826   443035985   443043302
  443050679   443058003   443065446   443072756   443080072   443087374  
443094719   443102025   443109335   443116553   443123781   443131024 423141993
  424911477   442252565   443027834   443035993   443043310   443050687  
443058011   443065453   443072764   443080080   443087382   443094727  
443102041   443109343   443116561   443123799   443131032 423166388   424912129
  442256806   443027842   443036009   443043328   443050695   443058029  
443065461   443072772   443080098   443087390   443094735   443102058  
443109350   443116579   443123807   443131040 423173202   424912137   442257051
  443027867   443036017   443043336   443050703   443058045   443065479  
443072780   443080106   443087408   443094743   443102066   443109368  
443116587   443123815   443131057 423197896   424912558   442261608   443027891
  443036025   443043344   443050711   443058052   443065487   443072798  
443080114   443087416   443094750   443102074   443109376   443116595  
443123823   443131065 423206069   424912574   442262952   443027909   443036033
  443043351   443050729   443058060   443065495   443072806   443080122  
443087424   443094768   443102108   443109384   443116603   443123831  
443131073 423247592   424913507   442263091   443027917   443036041   443043369
  443050737   443058078   443065503   443072814   443080130   443087432  
443094776   443102116   443109392   443116611   443123849   443131081 423296516
  424913531   442266698   443027925   443036058   443043377   443050745  
443058086   443065511   443072822   443080148   443087457   443094784  
443102132   443109400   443116629   443123856   443131099 423297886   424915270
  442267514   443027933   443036066   443043385   443050752   443058094  
443065529   443072830   443080155   443087465   443094792   443102140  
443109418   443116637   443123864   443131107 423339407   424916104   442267753
  443027941   443036074   443043393   443050760   443058102   443065537  
443072848   443080163   443087473   443094800   443102157   443109426  
443116645   443123872   443131115 423367440   424916187   442267886   443027958
  443036082   443043401   443050778   443058110   443065552   443072855  
443080171   443087481   443094818   443102165   443109434   443116652  
443123880   443131123 423385004   424917284   442271268   443027966   443036090
  443043419   443050786   443058128   443065560   443072863   443080189  
443087499   443094826   443102173   443109442   443116660   443123898  
443131131 423412030   424917979   442271581   443027974   443036108   443043427
  443050794   443058136   443065578   443072871   443080197   443087507  
443094834   443102181   443109459   443116678   443123906   443131149 423428697
  424918290   442271847   443027982   443036116   443043435   443050802  
443058144   443065586   443072889   443080205   443087515   443094842  
443102199   443109467   443116686   443123914   443131156 423506021   424918555
  442274452   443027990   443036124   443043443   443050810   443058151  
443065594   443072897   443080213   443087523   443094859   443102207  
443109475   443116694   443123922   443131164 423511252   424921583   442274767
  443028006   443036132   443043450   443050828   443058169   443065602  
443072905   443080221   443087531   443094867   443102215   443109483  
443116702   443123930   443131172 423556877   424925915   442277117   443028014
  443036140   443043468   443050836   443058177   443065610   443072913  
443080239   443087549   443094875   443102223   443109491   443116710  
443123948   443131180 423565357   424925949   442278271   443028030   443036157
  443043476   443050844   443058185   443065628   443072921   443080247  
443087556   443094883   443102231   443109509   443116728   443123955  
443131198 423611284   424926681   442280020   443028055   443036165   443043484
  443050851   443058193   443065636   443072939   443080254   443087564  
443094891   443102249   443109517   443116736   443123963   443131206 423708577
  424927630   442282034   443028063   443036173   443043492   443050869  
443058201   443065644   443072947   443080262   443087572   443094909  
443102256   443109525   443116744   443123971   443131214 423715754   424927663
  442283297   443028089   443036181   443043500   443050877   443058219  
443065651   443072954   443080270   443087580   443094917   443102264  
443109533   443116751   443123989   443131222 423716489   424927713   442283867
  443028097   443036199   443043518   443050885   443058227   443065669  
443072962   443080288   443087598   443094925   443102272   443109541  
443116769   443123997   443131230 423728203   424929537   442284964   443028105
  443036207   443043526   443050893   443058235   443065677   443072970  
443080296   443087606   443094933   443102280   443109558   443116777  
443124003   443131248 423747369   424929685   442288270   443028113   443036215
  443043534   443050901   443058243   443065685   443072988   443080304  
443087614   443094941   443102298   443109566   443116785   443124011  
443131255 423756295   424929750   442288767   443028121   443036223   443043542
  443050919   443058250   443065693   443072996   443080312   443087622  
443094958   443102306   443109574   443116793   443124029   443131271 423784636
  424930287   442289468   443028139   443036231   443043559   443050927  
443058268   443065701   443073002   443080320   443087630   443094966  
443102314   443109582   443116801   443124037   443131289 423791219   424930584
  442289542   443028162   443036249   443043567   443050935   443058276  
443065719   443073010   443080338   443087648   443094974   443102322  
443109590   443116819   443124045   443131297 423792837   424931301   442289583
  443028170   443036256   443043575   443050943   443058284   443065727  
443073028   443080346   443087655   443094982   443102330   443109608  
443116827   443124052   443131305 423817113   424931467   442289872   443028188
  443036264   443043583   443050950   443058292   443065735   443073036  
443080361   443087663   443094990   443102348   443109616   443116835  
443124060   443131313 423820422   424932713   442289971   443028196   443036272
  443043591   443050968   443058300   443065743   443073044   443080379  
443087671   443095005   443102355   443109624   443116843   443124078  
443131321 423821594   424933315   442291357   443028204   443036280   443043609
  443050976   443058318   443065750   443073051   443080387   443087697  
443095013   443102363   443109632   443116850   443124086   443131339 423830868
  424933794   442292603   443028212   443036298   443043617   443050984  
443058326   443065768   443073069   443080395   443087705   443095021  
443102371   443109640   443116868   443124094   443131347 423832609   424934610
  442293015   443028220   443036306   443043625   443050992   443058334  
443065776   443073077   443080403   443087713   443095039   443102389  
443109657   443116876   443124102   443131354 423868728   424935070   442293627
  443028238   443036314   443043633   443051008   443058342   443065784  
443073085   443080411   443087721   443095047   443102397   443109665  
443116884   443124110   443131362 423892330   424936250   442294013   443028246
  443036322   443043641   443051016   443058359   443065792   443073093  
443080429   443087739   443095054   443102405   443109673   443116892  
443124128   443131370 423900968   424937043   442297966   443028253   443036330
  443043658   443051024   443058367   443065800   443073101   443080437  
443087747   443095062   443102413   443109681   443116900   443124136  
443131388 423943448   424938645   442299160   443028279   443036348   443043666
  443051032   443058375   443065818   443073127   443080445   443087754  
443095070   443102421   443109699   443116918   443124144   443131396 423971167
  424939148   442300125   443028287   443036355   443043674   443051040  
443058383   443065826   443073135   443080452   443087762   443095088  
443102439   443109707   443116934   443124151   443131404 423974260   424940088
  442301891   443028295   443036363   443043682   443051057   443058391  
443065834   443073143   443080460   443087770   443095096   443102447  
443109715   443116942   443124169   443131412 423978899   424943256   442306643
  443028303   443036371   443043690   443051065   443058409   443065842  
443073150   443080478   443087788   443095104   443102454   443109723  
443116959   443124177   443131420 423987320   424943611   442307047   443028311
  443036389   443043708   443051073   443058417   443065859   443073176  
443080486   443087796   443095112   443102462   443109731   443116967  
443124185   443131438 423997543   424944023   442307963   443028329   443036397
  443043716   443051081   443058425   443065867   443073184   443080494  
443087804   443095120   443102470   443109749   443116975   443124193  
443131446 423998681   424946051   442308409   443028337   443036405   443043724
  443051099   443058433   443065875   443073192   443080502   443087812  
443095138   443102488   443109756   443116983   443124201   443131453 424027274
  424947786   442309837   443028345   443036413   443043732   443051107  
443058441   443065883   443073200   443080510   443087820   443095146  
443102496   443109764   443116991   443124219   443131461 424039212   424948743
  442310538   443028352   443036421   443043740   443051115   443058458  
443065891   443073218   443080528   443087838   443095153   443102504  
443109772   443117007   443124227   443131479 424051993   424948750   442311494
  443028360   443036447   443043757   443051131   443058466   443065909  
443073226   443080536   443087846   443095161   443102512   443109780  
443117015   443124235   443131487 424058766   424948933   442311585   443028378
  443036454   443043765   443051149   443058474   443065917   443073234  
443080544   443087853   443095179   443102520   443109798   443117023  
443124243   443131495 424072130   424950178   442312138   443028386   443036462
  443043773   443051156   443058482   443065925   443073242   443080551  
443087861   443095187   443102538   443109806   443117031   443124250  
443131503 424074383   424951358   442313201   443028394   443036470   443043781
  443051164   443058490   443065933   443073259   443080569   443087879  
443095195   443102546   443109814   443117049   443124268   443131511



 

Loan
Number   Loan
Number                                                                 443137997
  443145255                                 443138003   443145263              
                  443138011   443145271                                
443138029   443145289                                 443138037   443145297    
                            443138052   443145305                              
  443138060   443145313                                 443138078   443145321  
                              443138086   443145339                            
    443138094   443145347                                 443138102   443145354
                                443138110   443145362                          
      443138128   443145370                                 443138136  
443145388                                 443138144   443145396                
                443138151   443145404                                 443138169
  443145412                                 443138177   443145420              
                  443138185   443145438                                
443138193   443145446                                 443138201   443145453    
                            443138219   443145461                              
  443138227   443145479                                 443138235   443145487  
                              443138243   443145495                            
    443138250   443145503                                 443138268   443145511
                                443138276   443145529                          
      443138284   443145537                                 443138292  
443145545                                 443138300   443145552                
                443138318   443145560                                 443138326
  443145578                                 443138334   443145586              
                  443138342   443145594                                
443138359   443145602                                 443138367   443145610    
                            443138375   443145628                              
  443138383   443145636                                 443138391   443145644  
                              443138409   443145651                            
    443138417   443145669                                 443138425   443145677
                                443138433   443145685                          
      443138441   443145693                                 443138458  
443145701                                 443138466   443145719                
                443138474   443145727                                 443138482
  443145735                                 443138490   443145743              
                  443138508   443145750                                
443138516   443145768                                 443138524   443145776    
                            443138532   443145784                              
  443138540   443145792                                 443138557   443145800  
                              443138565   443145818                            
    443138573   443145826                                 443138581   443145834
                                443138599   443145842                          
      443138607   443145859                                 443138615  
443145867                                 443138623   443145875                
                443138631   443145883                                 443138649
  443145891                                 443138656   443145909              
                  443138664   443145917                                
443138672   443145925                                 443138680   443145933    
                            443138698   443145941                              
  443138706   443145958                                 443138714   443145966  
                              443138722   443145974                            
   

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number 424109114   424951457   442315230   443028410   443036488   443043799  
443051172   443058508   443065941   443073267   443080577   443087887  
443095203   443102553   443109822   443117056   443124276   443131529 424112308
  424951564   442316329   443028444   443036496   443043807   443051180  
443058516   443065958   443073275   443080585   443087895   443095211  
443102561   443109830   443117064   443124284   443131537 424124931   424952620
  442317517   443028451   443036504   443043815   443051198   443058524  
443065966   443073283   443080593   443087903   443095229   443102579  
443109848   443117072   443124292   443131545 424138410   424953545   442319059
  443028469   443036512   443043823   443051206   443058532   443065974  
443073291   443080601   443087911   443095237   443102587   443109855  
443117080   443124300   443131552 424141653   424953982   442319695   443028477
  443036520   443043831   443051214   443058540   443065982   443073309  
443080619   443087929   443095245   443102595   443109863   443117098  
443124318   443131560 424141893   424954972   442321931   443028501   443036538
  443043849   443051222   443058557   443065990   443073317   443080627  
443087937   443095252   443102603   443109871   443117106   443124326  
443131578 424144244   424958973   442322400   443028519   443036546   443043856
  443051230   443058565   443066006   443073325   443080635   443087945  
443095260   443102611   443109889   443117114   443124334   443131586 424145605
  424959914   442322574   443028527   443036553   443043864   443051248  
443058573   443066014   443073333   443080643   443087952   443095278  
443102629   443109897   443117122   443124342   443131594 424147254   424960425
  442323200   443028535   443036561   443043872   443051255   443058581  
443066022   443073341   443080650   443087960   443095286   443102637  
443109905   443117130   443124359   443131602 424147783   424960953   442323739
  443028543   443036579   443043880   443051263   443058599   443066030  
443073358   443080668   443087978   443095294   443102645   443109913  
443117148   443124375   443131610 424150860   424962082   442323986   443028550
  443036595   443043898   443051271   443058607   443066048   443073366  
443080676   443087986   443095302   443102652   443109921   443117155  
443124383   443131628 424154862   424962587   442324513   443028568   443036603
  443043906   443051289   443058615   443066055   443073374   443080684  
443087994   443095310   443102660   443109939   443117163   443124391  
443131636 424155893   424963676   442325221   443028576   443036611   443043914
  443051297   443058623   443066063   443073390   443080692   443088000  
443095328   443102678   443109947   443117171   443124409   443131644 424157766
  424964278   442325296   443028584   443036629   443043922   443051305  
443058631   443066071   443073408   443080700   443088018   443095336  
443102686   443109954   443117189   443124417   443131651 424158020   424964344
  442325551   443028592   443036637   443043930   443051313   443058649  
443066089   443073416   443080718   443088034   443095344   443102694  
443109962   443117197   443124425   443131669 424158723   424966059   442327862
  443028600   443036645   443043948   443051321   443058656   443066097  
443073424   443080726   443088042   443095351   443102702   443109970  
443117205   443124433   443131677 424159176   424966422   442328241   443028618
  443036652   443043955   443051339   443058664   443066105   443073432  
443080734   443088059   443095369   443102710   443109988   443117213  
443124441   443131685 424160497   424967974   442329306   443028626   443036660
  443043963   443051347   443058672   443066113   443073440   443080742  
443088067   443095377   443102728   443109996   443117221   443124458  
443131693 424162279   424968014   442329330   443028659   443036678   443043971
  443051354   443058680   443066121   443073457   443080759   443088075  
443095385   443102736   443110002   443117239   443124466   443131701 424164770
  424968113   442329728   443028667   443036686   443043989   443051362  
443058698   443066139   443073465   443080767   443088083   443095393  
443102744   443110010   443117247   443124474   443131719 424168565   424968840
  442330114   443028675   443036694   443043997   443051370   443058706  
443066147   443073473   443080775   443088091   443095401   443102769  
443110028   443117254   443124482   443131727 424171775   424970556   442332417
  443028709   443036702   443044003   443051388   443058714   443066154  
443073481   443080783   443088109   443095419   443102777   443110036  
443117262   443124490   443131735 424174209   424971877   442333894   443028725
  443036710   443044011   443051396   443058722   443066162   443073499  
443080791   443088117   443095427   443102785   443110044   443117270  
443124508   443131743 424177715   424971885   442335709   443028733   443036728
  443044029   443051404   443058748   443066170   443073507   443080809  
443088125   443095435   443102793   443110051   443117288   443124516  
443131750 424179596   424972099   442336921   443028741   443036736   443044037
  443051412   443058755   443066188   443073515   443080817   443088133  
443095443   443102801   443110069   443117296   443124524   443131768 424180271
  424974087   442336962   443028766   443036744   443044045   443051420  
443058763   443066196   443073523   443080825   443088141   443095450  
443102819   443110077   443117304   443124532   443131776 424180958   424975449
  442337887   443028774   443036751   443044052   443051446   443058771  
443066204   443073531   443080833   443088158   443095468   443102827  
443110085   443117312   443124540   443131784 424182491   424975480   442338281
  443028782   443036769   443044060   443051453   443058789   443066212  
443073549   443080841   443088166   443095476   443102835   443110093  
443117320   443124557   443131792 424183002   424975845   442339842   443028808
  443036777   443044078   443051461   443058797   443066220   443073556  
443080858   443088174   443095484   443102843   443110101   443117338  
443124565   443131800 424184893   424976959   442340410   443028816   443036785
  443044086   443051479   443058805   443066238   443073564   443080866  
443088182   443095492   443102868   443110119   443117346   443124573  
443131818 424185429   424977916   442340535   443028824   443036793   443044094
  443051487   443058813   443066246   443073572   443080874   443088190  
443095500   443102876   443110127   443117353   443124581   443131826 424185916
  424979086   442340642   443028832   443036801   443044102   443051495  
443058821   443066253   443073580   443080882   443088208   443095518  
443102884   443110135   443117361   443124599   443131834 424187995   424979128
  442341178   443028865   443036819   443044110   443051503   443058839  
443066261   443073598   443080890   443088216   443095526   443102892  
443110143   443117379   443124607   443131842 424190254   424980233   442346433
  443028873   443036827   443044128   443051511   443058847   443066279  
443073606   443080908   443088224   443095534   443102900   443110150  
443117387   443124615   443131859 424191435   424980530   442347365   443028881
  443036835   443044136   443051529   443058854   443066287   443073614  
443080916   443088232   443095542   443102918   443110168   443117403  
443124623   443131867 424191591   424980795   442349395   443028899   443036843
  443044144   443051537   443058870   443066295   443073622   443080924  
443088257   443095559   443102926   443110176   443117411   443124631  
443131875 424191757   424982197   442350575   443028915   443036850   443044151
  443051545   443058888   443066303   443073630   443080932   443088265  
443095567   443102934   443110184   443117429   443124649   443131883 424192821
  424982866   442351771   443028923   443036868   443044169   443051552  
443058896   443066311   443073648   443080940   443088273   443095575  
443102942   443110192   443117437   443124656   443131891 424194009   424982890
  442352456   443028931   443036876   443044177   443051560   443058904  
443066329   443073655   443080957   443088281   443095583   443102959  
443110200   443117445   443124664   443131909 424194215   424984706   442354999
  443028964   443036884   443044185   443051578   443058912   443066337  
443073671   443080965   443088299   443095591   443102967   443110218  
443117452   443124672   443131917 424194579   424986867   442357026   443028972
  443036892   443044193   443051586   443058920   443066345   443073689  
443080973   443088307   443095609   443102975   443110226   443117460  
443124680   443131925 424194900   424987519   442358875   443028980   443036900
  443044201   443051594   443058938   443066352   443073697   443080981  
443088315   443095617   443102983   443110234   443117478   443124698  
443131933 424196251   424987618   442360103   443028998   443036918   443044219
  443051602   443058946   443066360   443073705   443080999   443088323  
443095625   443102991   443110242   443117486   443124706   443131941 424197176
  424987907   442360707   443029004   443036926   443044227   443051610  
443058953   443066378   443073713   443081005   443088331   443095633  
443103007   443110259   443117494   443124714   443131958 424198422   424988004
  442361804   443029012   443036934   443044235   443051628   443058961  
443066386   443073721   443081013   443088349   443095641   443103015  
443110267   443117502   443124722   443131966 424199818   424988574   442361812
  443029038   443036942   443044243   443051636   443058979   443066394  
443073739   443081021   443088356   443095658   443103023   443110275  
443117510   443124730   443131974 424200129   424988582   442362232   443029046
  443036959   443044268   443051644   443058987   443066402   443073747  
443081039   443088364   443095666   443103031   443110283   443117528  
443124748   443131982 424200889   424989606   442363156   443029061   443036967
  443044276   443051651   443058995   443066410   443073754   443081047  
443088372   443095674   443103049   443110291   443117536   443124755  
443131990 424202174   424990273   442367082   443029079   443036975   443044284
  443051669   443059001   443066428   443073762   443081054   443088380  
443095682   443103056   443110309   443117544   443124763   443132006 424203289
  424990687   442368346   443029087   443036983   443044292   443051677  
443059019   443066436   443073770   443081062   443088398   443095690  
443103064   443110317   443117551   443124771   443132014 424207181   424990992
  442371548   443029095   443036991   443044300   443051685   443059027  
443066444   443073788   443081070   443088406   443095708   443103072  
443110325   443117569   443124789   443132022 424208577   424991008   442372314
  443029103   443037007   443044318   443051693   443059035   443066451  
443073796   443081088   443088414   443095716   443103080   443110333  
443117577   443124797   443132030 424209674   424991610   442374856   443029111
  443037015   443044334   443051701   443059043   443066469   443073804  
443081096   443088422   443095724   443103098   443110341   443117585  
443124805   443132048 424210003   424993103   442375127   443029137   443037023
  443044342   443051719   443059050   443066477   443073812   443081104  
443088430   443095732   443103106   443110358   443117593   443124813  
443132055 424211530   424993764   442378659   443029145   443037031   443044359
  443051727   443059068   443066485   443073820   443081112   443088448  
443095740   443103114   443110366   443117601   443124821   443132063 424214161
  424993954   442381075   443029152   443037049   443044367   443051735  
443059076   443066493   443073838   443081120   443088455   443095757  
443103122   443110374   443117619   443124839   443132071 424214179   424994465
  442381356   443029160   443037056   443044375   443051743   443059084  
443066501   443073846   443081138   443088463   443095765   443103130  
443110382   443117627   443124847   443132089 424214740   424994713   442382370
  443029178   443037064   443044383   443051768   443059092   443066519  
443073853   443081146   443088471   443095773   443103148   443110390  
443117635   443124854   443132097 424216174   424996395   442383089   443029194
  443037072   443044391   443051776   443059100   443066527   443073861  
443081153   443088489   443095781   443103155   443110408   443117643  
443124862   443132105 424219491   425000072   442383147   443029202   443037080
  443044409   443051784   443059118   443066535   443073879   443081161  
443088497   443095799   443103171   443110416   443117650   443124870  
443132113 424219814   425002425   442384673   443029228   443037098   443044417
  443051792   443059126   443066543   443073887   443081179   443088505  
443095807   443103189   443110424   443117668   443124888   443132121 424221265
  425003050   442385373   443029236   443037106   443044425   443051800  
443059134   443066550   443073895   443081187   443088513   443095815  
443103197   443110432   443117676   443124896   443132139 424222313   425003837
  442389672   443029244   443037114   443044433   443051818   443059142  
443066568   443073903   443081195   443088521   443095823   443103205  
443110440   443117684   443124904   443132147 424224210   425003944   442390464
  443029269   443037122   443044441   443051826   443059159   443066576  
443073911   443081203   443088539   443095831   443103213   443110457  
443117692   443124912   443132154 424225878   425005295   442393625   443029343
  443037130   443044458   443051834   443059167   443066584   443073929  
443081229   443088547   443095849   443103221   443110465   443117700  
443124920   443132162 424229326   425005865   442395000   443029376   443037148
  443044466   443051842   443059175   443066592   443073937   443081237  
443088554   443095856   443103239   443110473   443117718   443124938  
443132170 424231983   425005931   442400412   443029384   443037155   443044474
  443051859   443059183   443066600   443073945   443081245   443088562  
443095864   443103254   443110481   443117726   443124946   443132188 424235927
  425007366   442402632   443029392   443037163   443044482   443051867  
443059191   443066618   443073952   443081252   443088570   443095872  
443103262   443110499   443117734   443124953   443132196 424237527   425007820
  442406526   443029442   443037171   443044490   443051875   443059209  
443066626   443073960   443081260   443088588   443095880   443103270  
443110507   443117742   443124961   443132204 424239697   425009545   442407961
  443029459   443037189   443044508   443051883   443059217   443066634  
443073978   443081278   443088596   443095898   443103288   443110515  
443117759   443124979   443132212 424239788   425012002   442413423   443029467
  443037197   443044516   443051891   443059225   443066642   443073986  
443081286   443088604   443095906   443103296   443110523   443117767  
443124987   443132220 424243715   425012309   442414678   443029483   443037205
  443044524   443051909   443059233   443066659   443073994   443081294  
443088612   443095914   443103304   443110531   443117775   443124995  
443132238 424244531   425012473   442415618   443029491   443037213   443044532
  443051917   443059241   443066667   443074000   443081302   443088620  
443095922   443103312   443110549   443117783   443125000   443132246

 

Loan
Number   Loan
Number                                                                 443138730
  443145982                                 443138748   443145990              
                  443138755   443146006                                
443138763   443146014                                 443138771   443146022    
                            443138789   443146030                              
  443138797   443146048                                 443138805   443146055  
                              443138813   443146063                            
    443138821   443146071                                 443138839   443146089
                                443138847   443146097                          
      443138854   443146105                                 443138862  
443146113                                 443138870   443146121                
                443138888   443146139                                 443138896
  443146147                                 443138904   443146154              
                  443138912   443146162                                
443138920   443146170                                 443138938   443146188    
                            443138946   443146196                              
  443138953   443146204                                 443138961   443146212  
                              443138979   443146220                            
    443138987   443146238                                 443138995   443146246
                                443139001   443146253                          
      443139019   443146261                                 443139027  
443146279                                 443139035   443146287                
                443139043   443146295                                 443139050
  443146303                                 443139068   443146329              
                  443139076   443146337                                
443139084   443146345                                 443139092   443146352    
                            443139100   443146360                              
  443139118   443146378                                 443139126   443146386  
                              443139134   443146394                            
    443139142   443146402                                 443139159   443146410
                                443139167   443146428                          
      443139175   443146436                                 443139183  
443146444                                 443139191   443146451                
                443139209   443146469                                 443139217
  443146477                                 443139225   443146485              
                  443139233   443146493                                
443139241   443146501                                 443139258   443146519    
                            443139266   443146527                              
  443139274   443146535                                 443139282   443146543  
                              443139290   443146550                            
    443139308   443146568                                 443139316   443146576
                                443139324   443146584                          
      443139332   443146592                                 443139340  
443146600                                 443139357   443146618                
                443139365   443146626                                 443139373
  443146634                                 443139381   443146642              
                  443139399   443146659                                
443139407   443146667                                 443139415   443146675    
                            443139423   443146683                              
  443139431   443146691                                 443139449   443146709  
                              443139456   443146717                            
   

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number 424245033   425012697   442416301   443029509   443037221   443044540  
443051925   443059258   443066675   443074018   443081310   443088638  
443095930   443103320   443110556   443117791   443125018   443132253 424245355
  425012796   442417762   443029533   443037239   443044557   443051933  
443059266   443066683   443074026   443081328   443088646   443095948  
443103338   443110564   443117809   443125026   443132261 424246494   425013182
  442417820   443029541   443037247   443044565   443051941   443059274  
443066691   443074034   443081336   443088653   443095955   443103346  
443110572   443117817   443125034   443132279 424247096   425013711   442419255
  443029558   443037254   443044573   443051958   443059282   443066709  
443074042   443081344   443088661   443095963   443103353   443110580  
443117825   443125042   443132287 424249175   425015252   442421111   443029566
  443037262   443044581   443051966   443059290   443066717   443074059  
443081351   443088679   443095971   443103361   443110598   443117833  
443125059   443132295 424250280   425015435   442421467   443029574   443037270
  443044599   443051974   443059308   443066725   443074067   443081369  
443088687   443095989   443103379   443110606   443117841   443125075  
443132303 424250967   425015948   442421723   443029582   443037288   443044607
  443051982   443059316   443066733   443074075   443081377   443088695  
443095997   443103387   443110614   443117858   443125083   443132311 424251494
  425016086   442421855   443029590   443037296   443044615   443051990  
443059324   443066741   443074083   443081385   443088703   443096003  
443103395   443110622   443117866   443125091   443132329 424251700   425017118
  442421988   443029608   443037304   443044623   443052006   443059340  
443066758   443074091   443081393   443088711   443096011   443103403  
443110630   443117874   443125109   443132337 424252948   425018587   442422432
  443029616   443037312   443044631   443052014   443059357   443066766  
443074109   443081401   443088737   443096029   443103411   443110648  
443117882   443125117   443132345 424255099   425018751   442422879   443029632
  443037320   443044649   443052022   443059365   443066774   443074117  
443081419   443088752   443096037   443103429   443110655   443117890  
443125125   443132352 424255628   425022381   442423794   443029640   443037338
  443044656   443052048   443059373   443066790   443074125   443081427  
443088760   443096045   443103437   443110663   443117908   443125133  
443132360 424257863   425023017   442429890   443029657   443037346   443044664
  443052055   443059399   443066808   443074133   443081435   443088778  
443096052   443103445   443110671   443117916   443125141   443132378 424258309
  425024429   442430468   443029665   443037353   443044672   443052063  
443059407   443066816   443074141   443081443   443088786   443096060  
443103452   443110689   443117924   443125158   443132386 424262079   425025814
  442431961   443029673   443037361   443044680   443052071   443059415  
443066824   443074158   443081450   443088794   443096078   443103460  
443110697   443117932   443125166   443132394 424262319   425026739   442432118
  443029681   443037379   443044698   443052089   443059423   443066832  
443074166   443081468   443088802   443096086   443103478   443110705  
443117940   443125182   443132402 424264299   425027240   442433322   443029699
  443037387   443044706   443052097   443059431   443066840   443074174  
443081476   443088810   443096094   443103486   443110713   443117957  
443125190   443132410 424265999   425030475   442435343   443029707   443037395
  443044714   443052105   443059449   443066857   443074182   443081484  
443088828   443096102   443103494   443110721   443117965   443125208  
443132428 424266542   425030624   442435459   443029715   443037403   443044722
  443052113   443059456   443066865   443074190   443081492   443088836  
443096110   443103502   443110739   443117973   443125216   443132436 424266625
  425030905   442438339   443029723   443037411   443044730   443052121  
443059464   443066873   443074208   443081500   443088844   443096128  
443103510   443110747   443117981   443125224   443132451 424266815   425030970
  442438982   443029764   443037429   443044748   443052139   443059472  
443066881   443074216   443081518   443088851   443096136   443103528  
443110754   443117999   443125232   443132469 424266930   425031887   442439030
  443029798   443037437   443044755   443052147   443059480   443066899  
443074224   443081526   443088869   443096144   443103536   443110762  
443118005   443125240   443132477 424269603   425035862   442441135   443029806
  443037445   443044771   443052154   443059498   443066907   443074232  
443081534   443088877   443096151   443103544   443110770   443118013  
443125257   443132485 424270569   425035888   442442208   443029814   443037452
  443044789   443052162   443059506   443066915   443074240   443081542  
443088885   443096169   443103551   443110788   443118021   443125265  
443132493 424273118   425036092   442443685   443029822   443037460   443044797
  443052170   443059514   443066923   443074257   443081559   443088893  
443096177   443103569   443110796   443118039   443125273   443132501 424276814
  425038023   442445318   443029830   443037478   443044805   443052188  
443059522   443066931   443074265   443081567   443088901   443096185  
443103577   443110804   443118047   443125281   443132519 424278786   425038973
  442445870   443029848   443037486   443044813   443052196   443059530  
443066949   443074273   443081575   443088919   443096193   443103585  
443110812   443118054   443125299   443132527 424279701   425039864   442449369
  443029855   443037494   443044821   443052204   443059548   443066956  
443074281   443081583   443088927   443096201   443103593   443110820  
443118062   443125307   443132535 424281566   425040003   442449401   443029863
  443037502   443044839   443052212   443059555   443066964   443074299  
443081591   443088935   443096219   443103601   443110838   443118070  
443125315   443132543 424281756   425040516   442450300   443029871   443037510
  443044847   443052220   443059563   443066972   443074307   443081609  
443088943   443096227   443103619   443110846   443118088   443125323  
443132550 424281830   425041217   442456240   443029889   443037536   443044854
  443052238   443059571   443066980   443074315   443081617   443088950  
443096235   443103627   443110853   443118096   443125331   443132568 424282549
  425041514   442461356   443029897   443037544   443044862   443052246  
443059589   443066998   443074323   443081625   443088968   443096243  
443103635   443110861   443118104   443125349   443132576 424282622   425041654
  442463121   443029905   443037551   443044870   443052253   443059597  
443067004   443074331   443081633   443088976   443096250   443103643  
443110879   443118112   443125356   443132584 424283232   425044005   442464665
  443029913   443037569   443044888   443052261   443059605   443067012  
443074349   443081641   443088984   443096268   443103650   443110887  
443118120   443125364   443132592 424283687   425048683   442465969   443029939
  443037577   443044896   443052279   443059613   443067020   443074356  
443081658   443088992   443096276   443103668   443110895   443118138  
443125372   443132600 424283752   425049145   442466801   443029962   443037585
  443044904   443052287   443059621   443067038   443074364   443081666  
443089008   443096284   443103676   443110903   443118146   443125380  
443132618 424287522   425050465   442472841   443029996   443037593   443044912
  443052295   443059639   443067046   443074372   443081674   443089016  
443096292   443103684   443110911   443118153   443125398   443132626 424287589
  425050770   442475539   443030010   443037601   443044920   443052303  
443059647   443067053   443074380   443081682   443089024   443096300  
443103692   443110929   443118161   443125406   443132634 424291151   425051067
  442476610   443030028   443037619   443044938   443052311   443059654  
443067061   443074398   443081690   443089032   443096318   443103700  
443110937   443118179   443125414   443132642 424292654   425051109   442480646
  443030044   443037627   443044946   443052329   443059662   443067079  
443074406   443081708   443089040   443096326   443103718   443110945  
443118187   443125422   443132659 424293611   425053584   442482014   443030051
  443037635   443044953   443052337   443059670   443067087   443074414  
443081716   443089057   443096334   443103726   443110952   443118195  
443125430   443132667 424298024   425054202   442482485   443030069   443037643
  443044961   443052345   443059688   443067103   443074422   443081724  
443089065   443096342   443103734   443110960   443118203   443125448  
443132675 424298701   425054210   442483962   443030085   443037650   443044979
  443052352   443059696   443067129   443074430   443081732   443089073  
443096359   443103742   443110978   443118211   443125455   443132683 424300796
  425055282   442485173   443030093   443037668   443044987   443052360  
443059704   443067137   443074448   443081740   443089081   443096367  
443103759   443110986   443118229   443125463   443132691 424304244   425057015
  442485264   443030101   443037676   443044995   443052378   443059712  
443067145   443074455   443081757   443089099   443096375   443103767  
443110994   443118237   443125471   443132709 424305647   425057510   442488946
  443030119   443037684   443045000   443052386   443059720   443067152  
443074463   443081765   443089107   443096383   443103775   443111000  
443118245   443125489   443132717 424305936   425058526   442489555   443030127
  443037692   443045018   443052394   443059738   443067160   443074471  
443081773   443089115   443096391   443103783   443111018   443118252  
443125497   443132725 424307775   425058617   442494373   443030143   443037718
  443045026   443052402   443059746   443067178   443074489   443081781  
443089123   443096409   443103791   443111026   443118260   443125505  
443132733 424310100   425059821   442495818   443030150   443037726   443045034
  443052410   443059753   443067186   443074497   443081799   443089131  
443096425   443103809   443111034   443118278   443125513   443132741 424310290
  425059920   442498986   443030192   443037734   443045042   443052428  
443059761   443067194   443074505   443081807   443089149   443096433  
443103817   443111042   443118286   443125521   443132758 424311769   425060399
  442499455   443030200   443037742   443045059   443052436   443059779  
443067202   443074513   443081815   443089156   443096441   443103825  
443111059   443118294   443125539   443132766 424311850   425060423   442500526
  443030218   443037759   443045067   443052444   443059787   443067210  
443074521   443081823   443089164   443096458   443103833   443111067  
443118302   443125547   443132774 424312759   425060480   442501003   443030226
  443037775   443045075   443052451   443059795   443067228   443074539  
443081831   443089172   443096466   443103841   443111075   443118310  
443125554   443132782 424316669   425060704   442501656   443030234   443037783
  443045083   443052469   443059803   443067236   443074547   443081849  
443089180   443096474   443103858   443111083   443118328   443125562  
443132790 424318095   425060852   442506242   443030259   443037791   443045091
  443052477   443059811   443067244   443074554   443081856   443089198  
443096482   443103866   443111091   443118336   443125570   443132808 424319218
  425062874   442507604   443030267   443037809   443045109   443052485  
443059829   443067251   443074562   443081864   443089206   443096490  
443103874   443111109   443118344   443125588   443132816 424320232   425063245
  442513016   443030275   443037817   443045117   443052493   443059837  
443067269   443074570   443081872   443089214   443096508   443103908  
443111117   443118351   443125596   443132824 424321032   425063815   442513743
  443030291   443037825   443045125   443052501   443059845   443067277  
443074588   443081880   443089222   443096516   443103916   443111125  
443118369   443125604   443132832 424321610   425064243   442515094   443030309
  443037833   443045133   443052519   443059852   443067285   443074596  
443081898   443089230   443096524   443103924   443111133   443118377  
443125612   443132840 424323566   425064482   442527198   443030333   443037841
  443045158   443052527   443059860   443067293   443074604   443081906  
443089248   443096532   443103932   443111141   443118385   443125620  
443132857 424324150   425066099   442528121   443030341   443037858   443045166
  443052535   443059878   443067301   443074612   443081914   443089255  
443096540   443103940   443111158   443118393   443125638   443132865 424324275
  425066511   442531414   443030358   443037866   443045174   443052543  
443059886   443067319   443074620   443081922   443089263   443096557  
443103957   443111166   443118401   443125653   443132873 424325306   425066974
  442531836   443030374   443037874   443045182   443052550   443059894  
443067327   443074638   443081930   443089271   443096565   443103965  
443111174   443118419   443125661   443132881 424326254   425068491   442534384
  443030390   443037882   443045190   443052568   443059902   443067335  
443074646   443081948   443089289   443096573   443103973   443111182  
443118427   443125679   443132899 424326684   425068541   442534665   443030408
  443037890   443045208   443052576   443059910   443067343   443074653  
443081955   443089297   443096581   443103981   443111190   443118435  
443125687   443132907 424329555   425068855   442535605   443030416   443037908
  443045216   443052584   443059928   443067350   443074661   443081963  
443089305   443096599   443103999   443111208   443118443   443125695  
443132915 424330835   425069622   442539920   443030424   443037916   443045224
  443052592   443059936   443067368   443074679   443081971   443089313  
443096607   443104005   443111216   443118450   443125703   443132923 424330884
  425070091   442540282   443030432   443037924   443045232   443052600  
443059944   443067384   443074687   443081989   443089321   443096615  
443104013   443111224   443118468   443125711   443132931 424331361   425070174
  442540290   443030440   443037932   443045240   443052618   443059951  
443067392   443074695   443081997   443089339   443096623   443104021  
443111232   443118476   443125729   443132949 424331510   425072766   442541058
  443030457   443037940   443045257   443052626   443059977   443067400  
443074703   443082003   443089347   443096631   443104039   443111240  
443118484   443125737   443132956 424333326   425073079   442546701   443030465
  443037957   443045265   443052634   443059985   443067418   443074711  
443082011   443089354   443096649   443104047   443111257   443118492  
443125745   443132964 424334043   425073202   442547188   443030473   443037965
  443045273   443052642   443059993   443067426   443074729   443082029  
443089362   443096656   443104054   443111265   443118500   443125752  
443132972 424334381   425073400   442548665   443030481   443037973   443045281
  443052659   443060009   443067434   443074737   443082037   443089370  
443096664   443104062   443111273   443118518   443125760   443132980

 

Loan
Number   Loan
Number                                                                 443139464
  443146725                                 443139472   443146733              
                  443139480   443146741                                
443139498   443146758                                 443139506   443146766    
                            443139514   443146774                              
  443139522   443146782                                 443139530   443146790  
                              443139548   443146808                            
    443139555   443146816                                 443139563   443146824
                                443139571   443146832                          
      443139589   443146840                                 443139597  
443146857                                 443139605   443146865                
                443139613   443146873                                 443139621
  443146881                                 443139639   443146899              
                  443139647   443146907                                
443139654   443146915                                 443139662   443146923    
                            443139670   443146931                              
  443139688   443146949                                 443139696   443146956  
                              443139704   443146964                            
    443139712   443146972                                 443139720   443146980
                                443139738   443146998                          
      443139746   443147004                                 443139753  
443147012                                 443139761   443147020                
                443139779   443147038                                 443139787
  443147046                                 443139795   443147053              
                  443139803   443147061                                
443139811   443147079                                 443139829   443147087    
                            443139837   443147095                              
  443139845   443147103                                 443139852   443147111  
                              443139860   443147129                            
    443139878   443147137                                 443139886   443147145
                                443139894   443147152                          
      443139902   443147160                                 443139910  
443147178                                 443139928   443147186                
                443139936   443147194                                 443139944
  443147202                                 443139951   443147210              
                  443139969   443147228                                
443139977   443147236                                 443139985   443147244    
                            443139993   443147251                              
  443140009   443147269                                 443140017   443147277  
                              443140025   443147285                            
    443140033   443147293                                 443140041   443147301
                                443140058   443147319                          
      443140066   443147327                                 443140074  
443147335                                 443140082   443147343                
                443140090   443147350                                 443140108
  443147368                                 443140116   443147376              
                  443140124   443147384                                
443140132   443147392                                 443140140   443147400    
                            443140157   443147418                              
  443140165   443147426                                 443140173   443147434  
                              443140181   443147442                            
   

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number 424335008   425073475   442551164   443030499   443037999   443045299  
443052667   443060025   443067442   443074745   443082045   443089388  
443096672   443104070   443111281   443118526   443125778   443132998 424335057
  425074374   442556569   443030507   443038005   443045307   443052675  
443060033   443067459   443074752   443082052   443089396   443096680  
443104088   443111299   443118534   443125786   443133004 424336303   425075652
  442556999   443030523   443038013   443045315   443052683   443060041  
443067467   443074760   443082060   443089404   443096698   443104096  
443111307   443118542   443125794   443133012 424336386   425076502   442569067
  443030531   443038021   443045323   443052691   443060058   443067475  
443074778   443082078   443089412   443096706   443104104   443111315  
443118559   443125802   443133020 424337723   425077088   442574075   443030549
  443038039   443045331   443052709   443060066   443067483   443074786  
443082086   443089420   443096714   443104112   443111331   443118567  
443125810   443133038 424338044   425078078   442580742   443030556   443038047
  443045349   443052717   443060074   443067491   443074794   443082094  
443089438   443096722   443104120   443111349   443118575   443125828  
443133046 424338382   425079225   442582094   443030564   443038054   443045356
  443052725   443060082   443067509   443074802   443082102   443089446  
443096730   443104138   443111356   443118583   443125836   443133053 424340131
  425079290   442585675   443030572   443038062   443045364   443052733  
443060090   443067517   443074810   443082110   443089453   443096748  
443104146   443111364   443118591   443125844   443133061 424341618   425080355
  442586210   443030580   443038070   443045372   443052741   443060108  
443067525   443074828   443082128   443089461   443096755   443104153  
443111372   443118609   443125851   443133079 424341998   425081197   442588448
  443030598   443038088   443045380   443052758   443060116   443067533  
443074836   443082136   443089479   443096763   443104161   443111380  
443118617   443125869   443133087 424342202   425082195   442589529   443030606
  443038096   443045398   443052766   443060124   443067541   443074844  
443082144   443089487   443096771   443104179   443111398   443118625  
443125877   443133095 424342566   425086287   442589925   443030614   443038104
  443045406   443052774   443060132   443067558   443074851   443082151  
443089495   443096789   443104187   443111406   443118633   443125885  
443133103 424343127   425086949   442591871   443030622   443038112   443045414
  443052782   443060157   443067566   443074869   443082169   443089503  
443096797   443104195   443111414   443118641   443125893   443133111 424344265
  425087699   442598827   443030630   443038120   443045422   443052790  
443060165   443067574   443074877   443082177   443089511   443096805  
443104203   443111422   443118666   443125901   443133129 424344844   425087830
  442599098   443030648   443038138   443045430   443052808   443060173  
443067582   443074885   443082185   443089529   443096813   443104211  
443111430   443118674   443125919   443133137 424346138   425088242   442599171
  443030655   443038146   443045448   443052816   443060181   443067590  
443074893   443082193   443089537   443096821   443104229   443111448  
443118682   443125927   443133145 424346328   425088259   442599569   443030663
  443038153   443045455   443052824   443060199   443067608   443074901  
443082201   443089545   443096839   443104237   443111455   443118690  
443125935   443133152 424346583   425088416   442602124   443030713   443038161
  443045463   443052832   443060207   443067616   443074919   443082219  
443089552   443096847   443104245   443111463   443118708   443125943  
443133160 424346740   425089240   442602652   443030721   443038179   443045471
  443052840   443060215   443067624   443074927   443082227   443089560  
443096854   443104252   443111471   443118716   443125950   443133178 424349736
  425089323   442607768   443030739   443038187   443045489   443052857  
443060223   443067632   443074935   443082235   443089578   443096862  
443104260   443111489   443118724   443125968   443133186 424350767   425090552
  442610747   443030747   443038195   443045497   443052865   443060231  
443067640   443074943   443082243   443089586   443096870   443104278  
443111497   443118732   443125976   443133194 424352565   425091212   442613816
  443030762   443038203   443045505   443052873   443060249   443067657  
443074950   443082250   443089594   443096888   443104286   443111505  
443118740   443125984   443133202 424352623   425091634   442617635   443030770
  443038211   443045513   443052881   443060256   443067665   443074968  
443082268   443089602   443096896   443104294   443111513   443118757  
443125992   443133210 424353480   425091980   442619888   443030788   443038229
  443045521   443052899   443060264   443067673   443074976   443082276  
443089610   443096904   443104302   443111521   443118765   443126008  
443133228 424353589   425093283   442622247   443030796   443038237   443045539
  443052907   443060272   443067681   443074984   443082284   443089628  
443096912   443104328   443111539   443118773   443126016   443133236 424356418
  425093465   442624086   443030804   443038245   443045547   443052915  
443060280   443067699   443074992   443082292   443089636   443096920  
443104336   443111547   443118781   443126024   443133244 424356483   425093580
  442624631   443030838   443038252   443045554   443052923   443060298  
443067707   443075007   443082300   443089644   443096938   443104344  
443111554   443118807   443126032   443133251 424357432   425094562   442625455
  443030853   443038260   443045562   443052931   443060306   443067715  
443075015   443082318   443089651   443096946   443104351   443111562  
443118815   443126040   443133269 424358117   425097102   442628053   443030879
  443038278   443045570   443052949   443060314   443067723   443075023  
443082326   443089669   443096953   443104369   443111570   443118823  
443126057   443133277 424359354   425097458   442629903   443030887   443038286
  443045588   443052956   443060322   443067731   443075031   443082334  
443089677   443096961   443104377   443111588   443118831   443126065  
443133285 424360188   425098142   442630968   443030903   443038294   443045596
  443052964   443060330   443067749   443075049   443082342   443089685  
443096979   443104385   443111596   443118849   443126073   443133293 424370336
  425101003   442632527   443030911   443038302   443045604   443052972  
443060355   443067756   443075056   443082359   443089693   443096987  
443104393   443111604   443118856   443126081   443133301 424370781   425101698
  442633830   443030937   443038310   443045612   443052980   443060363  
443067764   443075064   443082367   443089701   443096995   443104401  
443111612   443118864   443126099   443133319 424372506   425101862   442635843
  443030945   443038328   443045620   443052998   443060389   443067772  
443075072   443082375   443089719   443097001   443104419   443111620  
443118872   443126107   443133327 424372886   425102605   442636437   443030978
  443038336   443045638   443053004   443060397   443067780   443075080  
443082383   443089727   443097019   443104427   443111638   443118880  
443126115   443133335 424375251   425103710   442639670   443030986   443038344
  443045653   443053012   443060405   443067798   443075098   443082391  
443089735   443097027   443104435   443111646   443118898   443126123  
443133343 424379600   425104064   442643235   443030994   443038351   443045661
  443053020   443060413   443067806   443075106   443082409   443089750  
443097035   443104443   443111653   443118906   443126131   443133350 424384063
  425104569   442643391   443031018   443038369   443045679   443053038  
443060421   443067814   443075114   443082417   443089768   443097043  
443104450   443111661   443118914   443126149   443133368 424388668   425106788
  442644563   443031042   443038377   443045687   443053046   443060439  
443067822   443075122   443082425   443089776   443097050   443104468  
443111679   443118922   443126156   443133376 424390300   425107166   442645123
  443031067   443038385   443045695   443053053   443060447   443067830  
443075130   443082433   443089784   443097076   443104476   443111687  
443118930   443126164   443133384 424391100   425107893   442648283   443031075
  443038393   443045703   443053061   443060454   443067848   443075148  
443082441   443089792   443097084   443104484   443111695   443118948  
443126172   443133392 424391498   425110152   442648671   443031083   443038401
  443045711   443053079   443060470   443067855   443075155   443082458  
443089800   443097092   443104492   443111703   443118955   443126180  
443133400 424392595   425110830   442649836   443031117   443038419   443045729
  443053087   443060504   443067863   443075163   443082466   443089818  
443097100   443104500   443111711   443118963   443126198   443133418 424393064
  425110996   442651931   443031133   443038427   443045737   443053095  
443060512   443067871   443075171   443082474   443089826   443097118  
443104518   443111729   443118971   443126206   443133426 424393635   425111754
  442652665   443031141   443038435   443045745   443053103   443060520  
443067897   443075189   443082482   443089834   443097126   443104526  
443111737   443118989   443126214   443133434 424394245   425112703   442653739
  443031158   443038443   443045752   443053111   443060538   443067905  
443075197   443082490   443089842   443097134   443104534   443111752  
443118997   443126222   443133442 424396737   425114766   442655841   443031166
  443038450   443045760   443053129   443060546   443067913   443075205  
443082508   443089859   443097159   443104542   443111760   443119003  
443126230   443133459 424398139   425115995   442656146   443031174   443038468
  443045778   443053137   443060553   443067921   443075213   443082516  
443089867   443097167   443104559   443111778   443119011   443126248  
443133467 424398675   425116555   442656336   443031182   443038476   443045786
  443053145   443060561   443067939   443075221   443082532   443089875  
443097175   443104567   443111786   443119029   443126255   443133475 424399111
  425117520   442659900   443031190   443038484   443045794   443053152  
443060579   443067947   443075239   443082540   443089883   443097191  
443104575   443111794   443119037   443126263   443133483 424400448   425118254
  442660726   443031208   443038492   443045802   443053160   443060587  
443067954   443075247   443082557   443089891   443097209   443104583  
443111802   443119045   443126271   443133491 424400729   425118676   442662839
  443031216   443038500   443045810   443053178   443060595   443067962  
443075262   443082565   443089909   443097217   443104591   443111810  
443119052   443126289   443133509 424401297   425120144   442663209   443031224
  443038518   443045828   443053186   443060603   443067970   443075270  
443082573   443089917   443097225   443104609   443111828   443119060  
443126297   443133517 424401917   425120649   442663340   443031232   443038526
  443045836   443053194   443060611   443067988   443075288   443082581  
443089925   443097233   443104617   443111836   443119078   443126305  
443133525 424402360   425120805   442663480   443031240   443038534   443045844
  443053202   443060629   443067996   443075296   443082599   443089933  
443097241   443104625   443111844   443119086   443126313   443133533 424404416
  425121142   442663852   443031257   443038542   443045851   443053210  
443060637   443068002   443075304   443082607   443089941   443097258  
443104633   443111851   443119094   443126339   443133541 424404929   425121860
  442664298   443031265   443038559   443045869   443053228   443060645  
443068010   443075312   443082615   443089958   443097266   443104641  
443111869   443119102   443126347   443133558 424405223   425122314   442664330
  443031273   443038567   443045877   443053236   443060652   443068028  
443075320   443082623   443089966   443097274   443104658   443111877  
443119110   443126354   443133566 424405967   425124518   442664777   443031281
  443038575   443045885   443053244   443060660   443068036   443075338  
443082631   443089974   443097282   443104666   443111885   443119128  
443126362   443133574 424408037   425125028   442665204   443031299   443038583
  443045893   443053251   443060678   443068044   443075346   443082649  
443089982   443097290   443104674   443111893   443119136   443126370  
443133582 424408771   425125911   442665477   443031307   443038591   443045901
  443053269   443060686   443068051   443075353   443082656   443089990  
443097308   443104682   443111901   443119144   443126388   443133590 424411593
  425126091   442666319   443031315   443038609   443045919   443053277  
443060694   443068069   443075361   443082664   443090006   443097316  
443104690   443111919   443119151   443126396   443133608 424417897   425126836
  442666335   443031323   443038617   443045927   443053285   443060702  
443068085   443075379   443082672   443090014   443097324   443104708  
443111927   443119169   443126404   443133616 424422087   425127958   442666483
  443031331   443038625   443045935   443053293   443060710   443068093  
443075387   443082680   443090022   443097332   443104716   443111935  
443119177   443126412   443133624 424422780   425128998   442666616   443031349
  443038633   443045943   443053301   443060728   443068101   443075395  
443082698   443090030   443097340   443104724   443111943   443119185  
443126420   443133632 424423531   425129764   442666889   443031356   443038641
  443045950   443053319   443060736   443068119   443075403   443082706  
443090048   443097357   443104732   443111950   443119193   443126438  
443133640 424424182   425130481   442667093   443031364   443038658   443045968
  443053327   443060744   443068127   443075411   443082714   443090055  
443097365   443104740   443111968   443119201   443126446   443133657 424427086
  425131067   442667150   443031372   443038666   443045976   443053335  
443060751   443068135   443075429   443082722   443090063   443097373  
443104757   443111976   443119219   443126453   443133665 424427862   425131331
  442668547   443031380   443038674   443045984   443053343   443060769  
443068143   443075437   443082730   443090071   443097381   443104765  
443111984   443119227   443126461   443133673 424428365   425131349   442669669
  443031398   443038682   443045992   443053350   443060777   443068150  
443075445   443082748   443090089   443097399   443104773   443111992  
443119235   443126479   443133681 424429447   425132263   442669768   443031406
  443038690   443046008   443053368   443060785   443068168   443075452  
443082755   443090097   443097407   443104781   443112008   443119243  
443126487   443133699 424429546   425132610   442670147   443031414   443038708
  443046016   443053376   443060793   443068176   443075460   443082763  
443090105   443097415   443104799   443112016   443119250   443126495  
443133707 424429744   425132636   442670279   443031422   443038716   443046024
  443053384   443060801   443068184   443075478   443082771   443090113  
443097423   443104807   443112024   443119268   443126503   443133715

 

Loan
Number   Loan
Number                                                                 443140199
  443147459                                 443140207   443147467              
                  443140215   443147475                                
443140223   443147483                                 443140231   443147491    
                            443140249   443147509                              
  443140256   443147517                                 443140264   443147525  
                              443140272   443147541                            
    443140280   443147558                                 443140298   443147566
                                443140306   443147574                          
      443140314   443147582                                 443140322  
443147590                                 443140330   443147608                
                443140348   443147616                                 443140355
  443147624                                 443140363   443147632              
                  443140371   443147640                                
443140389   443147657                                 443140397   443147665    
                            443140405   443147673                              
  443140413   443147681                                 443140421   443147707  
                              443140439   443147715                            
    443140447   443147723                                 443140454   443147731
                                443140462   443147749                          
      443140470   443147756                                 443140488  
443147764                                 443140496   443147772                
                443140504   443147780                                 443140512
  443147798                                 443140520   443147806              
                  443140538   443147814                                
443140546   443147822                                 443140553   443147830    
                            443140561   443147848                              
  443140579   443147863                                 443140587   443147871  
                              443140595   443147889                            
    443140603   443147897                                 443140611   443147905
                                443140629   443147913                          
      443140637   443147921                                 443140645  
443147939                                 443140652   443147947                
                443140660   443147954                                 443140678
  443147962                                 443140686   443147970              
                  443140694   443147988                                
443140702   443147996                                 443140710   443148002    
                            443140728   443148010                              
  443140736   443148028                                 443140744   443148036  
                              443140751   443148044                            
    443140769   443148051                                 443140777   443148069
                                443140785   443148077                          
      443140793   443148085                                 443140801  
443148093                                 443140819   443148101                
                443140827   443148119                                 443140835
  443148127                                 443140843   443148135              
                  443140850   443148143                                
443140868   443148150                                 443140876   443148168    
                            443140884   443148176                              
  443140892   443148184                                 443140900   443148192  
                              443140918   443148200                            
   

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

424429843

 

425133659

 

442670634

 

443031430

 

443038724

 

443046032

 

443053392

 

443060819

 

443068192

 

443075486

 

443082789

 

443090121

 

443097431

 

443104815

 

443112032

 

443119276

 

443126511

 

443133723

424429876

 

425133915

 

442671251

 

443031448

 

443038732

 

443046040

 

443053400

 

443060835

 

443068200

 

443075494

 

443082797

 

443090139

 

443097449

 

443104823

 

443112040

 

443119284

 

443126529

 

443133731

424432284

 

425135134

 

442671780

 

443031455

 

443038740

 

443046057

 

443053418

 

443060843

 

443068218

 

443075502

 

443082805

 

443090147

 

443097456

 

443104831

 

443112057

 

443119292

 

443126537

 

443133749

424434256

 

425135886

 

442672549

 

443031463

 

443038757

 

443046065

 

443053426

 

443060850

 

443068226

 

443075510

 

443082813

 

443090154

 

443097464

 

443104849

 

443112065

 

443119300

 

443126545

 

443133756

424436145

 

425137767

 

442673372

 

443031471

 

443038765

 

443046073

 

443053434

 

443060868

 

443068234

 

443075528

 

443082821

 

443090162

 

443097472

 

443104856

 

443112073

 

443119318

 

443126552

 

443133764

424439321

 

425137833

 

442673554

 

443031489

 

443038773

 

443046081

 

443053442

 

443060876

 

443068242

 

443075536

 

443082839

 

443090170

 

443097480

 

443104864

 

443112081

 

443119326

 

443126560

 

443133772

424441111

 

425138526

 

442674164

 

443031497

 

443038781

 

443046099

 

443053459

 

443060884

 

443068259

 

443075544

 

443082847

 

443090188

 

443097498

 

443104872

 

443112099

 

443119334

 

443126578

 

443133780

424441673

 

425138591

 

442674602

 

443031505

 

443038799

 

443046107

 

443053467

 

443060892

 

443068267

 

443075551

 

443082854

 

443090196

 

443097506

 

443104880

 

443112107

 

443119342

 

443126586

 

443133798

424442416

 

425140027

 

442675344

 

443031513

 

443038807

 

443046115

 

443053475

 

443060900

 

443068275

 

443075569

 

443082862

 

443090204

 

443097514

 

443104898

 

443112115

 

443119359

 

443126594

 

443133806

424445666

 

425140282

 

442675427

 

443031521

 

443038815

 

443046123

 

443053483

 

443060926

 

443068283

 

443075577

 

443082870

 

443090212

 

443097522

 

443104906

 

443112123

 

443119367

 

443126602

 

443133814

424447084

 

425140993

 

442675823

 

443031539

 

443038823

 

443046131

 

443053491

 

443060934

 

443068291

 

443075585

 

443082888

 

443090220

 

443097530

 

443104922

 

443112131

 

443119375

 

443126610

 

443133822

424450583

 

425141348

 

442676953

 

443031547

 

443038831

 

443046149

 

443053509

 

443060942

 

443068309

 

443075593

 

443082896

 

443090238

 

443097548

 

443104930

 

443112149

 

443119383

 

443126628

 

443133830

424451680

 

425141884

 

442677175

 

443031554

 

443038849

 

443046164

 

443053517

 

443060959

 

443068317

 

443075601

 

443082904

 

443090246

 

443097555

 

443104948

 

443112156

 

443119391

 

443126636

 

443133848

424455178

 

425142734

 

442677449

 

443031562

 

443038856

 

443046180

 

443053525

 

443060967

 

443068325

 

443075619

 

443082912

 

443090253

 

443097563

 

443104955

 

443112164

 

443119409

 

443126644

 

443133855

424455434

 

425143260

 

442677498

 

443031570

 

443038864

 

443046198

 

443053533

 

443060975

 

443068333

 

443075627

 

443082920

 

443090261

 

443097571

 

443104963

 

443112172

 

443119417

 

443126651

 

443133863

424456085

 

425145059

 

442677688

 

443031588

 

443038872

 

443046206

 

443053541

 

443060983

 

443068341

 

443075635

 

443082938

 

443090279

 

443097589

 

443104971

 

443112180

 

443119425

 

443126669

 

443133871

424456606

 

425146966

 

442677811

 

443031596

 

443038880

 

443046214

 

443053558

 

443060991

 

443068358

 

443075643

 

443082946

 

443090287

 

443097605

 

443104989

 

443112198

 

443119433

 

443126677

 

443133889

424456697

 

425148913

 

442678926

 

443031604

 

443038898

 

443046222

 

443053566

 

443061007

 

443068366

 

443075650

 

443082953

 

443090295

 

443097613

 

443104997

 

443112206

 

443119441

 

443126685

 

443133897

424456788

 

425149242

 

442679122

 

443031612

 

443038906

 

443046230

 

443053574

 

443061015

 

443068374

 

443075668

 

443082961

 

443090303

 

443097621

 

443105002

 

443112214

 

443119458

 

443126693

 

443133905

424457943

 

425149572

 

442679429

 

443031620

 

443038914

 

443046248

 

443053582

 

443061023

 

443068382

 

443075676

 

443082979

 

443090311

 

443097639

 

443105010

 

443112222

 

443119466

 

443126701

 

443133913

424460491

 

425152618

 

442679981

 

443031638

 

443038922

 

443046255

 

443053590

 

443061049

 

443068390

 

443075684

 

443082987

 

443090329

 

443097647

 

443105028

 

443112230

 

443119474

 

443126719

 

443133921

424460608

 

425157997

 

442680088

 

443031646

 

443038948

 

443046263

 

443053608

 

443061056

 

443068408

 

443075692

 

443082995

 

443090337

 

443097654

 

443105036

 

443112248

 

443119482

 

443126727

 

443133939

424462695

 

425158722

 

442680195

 

443031653

 

443038955

 

443046271

 

443053616

 

443061064

 

443068416

 

443075700

 

443083001

 

443090345

 

443097662

 

443105044

 

443112255

 

443119490

 

443126735

 

443133947

424463172

 

425158987

 

442680674

 

443031661

 

443038963

 

443046289

 

443053624

 

443061080

 

443068424

 

443075718

 

443083019

 

443090352

 

443097670

 

443105051

 

443112263

 

443119508

 

443126743

 

443133954

424464147

 

425160660

 

442680716

 

443031679

 

443038971

 

443046297

 

443053632

 

443061098

 

443068432

 

443075726

 

443083027

 

443090360

 

443097688

 

443105069

 

443112271

 

443119516

 

443126750

 

443133962

424464576

 

425162633

 

442681516

 

443031687

 

443038989

 

443046313

 

443053640

 

443061106

 

443068440

 

443075734

 

443083035

 

443090378

 

443097696

 

443105077

 

443112289

 

443119524

 

443126768

 

443133970

424466746

 

425163672

 

442681862

 

443031695

 

443038997

 

443046321

 

443053657

 

443061114

 

443068457

 

443075742

 

443083043

 

443090386

 

443097704

 

443105085

 

443112297

 

443119532

 

443126776

 

443133988

424467462

 

425163995

 

442681987

 

443031703

 

443039003

 

443046339

 

443053665

 

443061122

 

443068465

 

443075759

 

443083050

 

443090394

 

443097712

 

443105093

 

443112305

 

443119540

 

443126784

 

443133996

424467819

 

425164423

 

442682639

 

443031711

 

443039011

 

443046347

 

443053673

 

443061130

 

443068481

 

443075767

 

443083068

 

443090402

 

443097720

 

443105101

 

443112313

 

443119557

 

443126792

 

443134002

424469088

 

425164563

 

442682993

 

443031729

 

443039029

 

443046354

 

443053681

 

443061148

 

443068499

 

443075775

 

443083076

 

443090410

 

443097738

 

443105119

 

443112321

 

443119565

 

443126800

 

443134010

424470375

 

425166022

 

442683363

 

443031737

 

443039037

 

443046362

 

443053699

 

443061155

 

443068507

 

443075783

 

443083084

 

443090428

 

443097746

 

443105127

 

443112339

 

443119573

 

443126818

 

443134028

424470664

 

425166030

 

442683447

 

443031745

 

443039045

 

443046388

 

443053707

 

443061163

 

443068515

 

443075791

 

443083092

 

443090436

 

443097753

 

443105135

 

443112347

 

443119581

 

443126826

 

443134036

424473080

 

425166485

 

442683504

 

443031752

 

443039052

 

443046396

 

443053715

 

443061171

 

443068523

 

443075809

 

443083100

 

443090444

 

443097761

 

443105143

 

443112354

 

443119599

 

443126834

 

443134044

424473932

 

425168887

 

442683710

 

443031760

 

443039060

 

443046404

 

443053723

 

443061189

 

443068531

 

443075817

 

443083118

 

443090451

 

443097779

 

443105150

 

443112362

 

443119607

 

443126842

 

443134051

424474336

 

425171378

 

442683850

 

443031778

 

443039078

 

443046412

 

443053731

 

443061197

 

443068549

 

443075825

 

443083126

 

443090469

 

443097787

 

443105168

 

443112370

 

443119615

 

443126859

 

443134069

424475341

 

425171733

 

442684205

 

443031786

 

443039086

 

443046420

 

443053749

 

443061205

 

443068556

 

443075833

 

443083134

 

443090477

 

443097795

 

443105176

 

443112388

 

443119623

 

443126867

 

443134077

424475465

 

425172400

 

442684957

 

443031794

 

443039094

 

443046438

 

443053756

 

443061213

 

443068564

 

443075841

 

443083142

 

443090485

 

443097803

 

443105184

 

443112396

 

443119631

 

443126875

 

443134085

424475598

 

425173036

 

442686424

 

443031802

 

443039102

 

443046446

 

443053764

 

443061221

 

443068572

 

443075858

 

443083159

 

443090493

 

443097811

 

443105192

 

443112404

 

443119649

 

443126883

 

443134101

424482602

 

425173366

 

442686663

 

443031810

 

443039110

 

443046453

 

443053772

 

443061239

 

443068580

 

443075866

 

443083167

 

443090501

 

443097829

 

443105200

 

443112412

 

443119656

 

443126891

 

443134119

424482719

 

425173424

 

442687489

 

443031828

 

443039128

 

443046461

 

443053780

 

443061247

 

443068598

 

443075874

 

443083175

 

443090519

 

443097837

 

443105218

 

443112420

 

443119664

 

443126909

 

443134127

424483196

 

425173879

 

442688206

 

443031836

 

443039136

 

443046479

 

443053798

 

443061254

 

443068606

 

443075882

 

443083183

 

443090527

 

443097845

 

443105226

 

443112438

 

443119672

 

443126917

 

443134135

424483592

 

425174265

 

442688222

 

443031844

 

443039144

 

443046487

 

443053806

 

443061262

 

443068614

 

443075890

 

443083191

 

443090535

 

443097860

 

443105234

 

443112446

 

443119680

 

443126925

 

443134143

424485605

 

425174885

 

442688321

 

443031851

 

443039151

 

443046495

 

443053814

 

443061288

 

443068622

 

443075908

 

443083209

 

443090543

 

443097878

 

443105242

 

443112453

 

443119698

 

443126933

 

443134150

424487478

 

425175924

 

442688859

 

443031869

 

443039169

 

443046503

 

443053822

 

443061296

 

443068630

 

443075916

 

443083217

 

443090550

 

443097886

 

443105259

 

443112461

 

443119706

 

443126941

 

443134168

424489276

 

425176807

 

442689626

 

443031877

 

443039177

 

443046511

 

443053830

 

443061304

 

443068648

 

443075924

 

443083225

 

443090568

 

443097894

 

443105267

 

443112479

 

443119714

 

443126958

 

443134176

424491389

 

425176989

 

442689816

 

443031885

 

443039185

 

443046529

 

443053848

 

443061312

 

443068655

 

443075932

 

443083233

 

443090576

 

443097902

 

443105275

 

443112487

 

443119722

 

443126966

 

443134184

424492973

 

425177342

 

442690319

 

443031893

 

443039193

 

443046537

 

443053855

 

443061320

 

443068663

 

443075940

 

443083241

 

443090584

 

443097910

 

443105283

 

443112495

 

443119730

 

443126974

 

443134192

424493963

 

425177946

 

442690483

 

443031901

 

443039201

 

443046545

 

443053863

 

443061338

 

443068671

 

443075957

 

443083258

 

443090592

 

443097928

 

443105291

 

443112503

 

443119748

 

443126982

 

443134200

424495836

 

425182193

 

442690723

 

443031919

 

443039219

 

443046552

 

443053871

 

443061346

 

443068689

 

443075965

 

443083266

 

443090600

 

443097936

 

443105309

 

443112511

 

443119755

 

443126990

 

443134218

424495844

 

425183605

 

442691036

 

443031927

 

443039227

 

443046560

 

443053889

 

443061353

 

443068697

 

443075973

 

443083274

 

443090618

 

443097944

 

443105317

 

443112529

 

443119763

 

443127006

 

443134226

424496529

 

425183712

 

442691929

 

443031935

 

443039235

 

443046578

 

443053897

 

443061361

 

443068705

 

443075981

 

443083282

 

443090626

 

443097951

 

443105325

 

443112537

 

443119771

 

443127014

 

443134234

424497253

 

425184355

 

442692216

 

443031943

 

443039243

 

443046586

 

443053905

 

443061387

 

443068713

 

443075999

 

443083290

 

443090634

 

443097969

 

443105333

 

443112545

 

443119789

 

443127022

 

443134242

424497709

 

425186723

 

442692307

 

443031950

 

443039250

 

443046594

 

443053913

 

443061395

 

443068721

 

443076005

 

443083316

 

443090642

 

443097977

 

443105341

 

443112552

 

443119797

 

443127030

 

443134259

424498459

 

425188125

 

442692331

 

443031968

 

443039268

 

443046602

 

443053921

 

443061403

 

443068739

 

443076013

 

443083324

 

443090659

 

443097985

 

443105358

 

443112560

 

443119805

 

443127048

 

443134267

424499861

 

425188828

 

442693024

 

443031976

 

443039276

 

443046610

 

443053939

 

443061411

 

443068747

 

443076021

 

443083340

 

443090667

 

443097993

 

443105366

 

443112578

 

443119813

 

443127055

 

443134275

424504405

 

425189271

 

442693446

 

443031984

 

443039284

 

443046628

 

443053947

 

443061429

 

443068754

 

443076039

 

443083357

 

443090675

 

443098009

 

443105374

 

443112586

 

443119821

 

443127063

 

443134283

424504553

 

425189867

 

442694758

 

443031992

 

443039292

 

443046636

 

443053954

 

443061437

 

443068762

 

443076047

 

443083365

 

443090683

 

443098017

 

443105382

 

443112594

 

443119839

 

443127071

 

443134291

424505568

 

425190527

 

442694832

 

443032008

 

443039300

 

443046644

 

443053962

 

443061445

 

443068770

 

443076062

 

443083373

 

443090691

 

443098025

 

443105390

 

443112602

 

443119847

 

443127089

 

443134309

424507440

 

425193125

 

442695490

 

443032016

 

443039318

 

443046651

 

443053970

 

443061452

 

443068788

 

443076070

 

443083381

 

443090709

 

443098033

 

443105408

 

443112610

 

443119854

 

443127097

 

443134317

424507499

 

425193265

 

442695771

 

443032024

 

443039326

 

443046669

 

443053988

 

443061460

 

443068796

 

443076088

 

443083399

 

443090717

 

443098041

 

443105416

 

443112628

 

443119862

 

443127105

 

443134325

424509586

 

425193919

 

442695912

 

443032032

 

443039334

 

443046677

 

443053996

 

443061478

 

443068804

 

443076096

 

443083407

 

443090725

 

443098058

 

443105424

 

443112636

 

443119870

 

443127113

 

443134333

424510634

 

425194057

 

442696019

 

443032040

 

443039342

 

443046685

 

443054002

 

443061486

 

443068812

 

443076104

 

443083415

 

443090733

 

443098066

 

443105432

 

443112644

 

443119888

 

443127121

 

443134341

424510709

 

425194610

 

442697710

 

443032057

 

443039359

 

443046693

 

443054010

 

443061494

 

443068820

 

443076112

 

443083423

 

443090741

 

443098074

 

443105440

 

443112651

 

443119896

 

443127139

 

443134358

424511301

 

425194875

 

442698726

 

443032065

 

443039367

 

443046701

 

443054028

 

443061502

 

443068838

 

443076120

 

443083431

 

443090758

 

443098082

 

443105457

 

443112669

 

443119904

 

443127147

 

443134366

424512333

 

425195575

 

442698866

 

443032073

 

443039375

 

443046719

 

443054036

 

443061510

 

443068846

 

443076138

 

443083449

 

443090766

 

443098090

 

443105465

 

443112677

 

443119912

 

443127154

 

443134374

424512465

 

425196672

 

442699393

 

443032081

 

443039383

 

443046727

 

443054044

 

443061528

 

443068853

 

443076146

 

443083456

 

443090774

 

443098108

 

443105473

 

443112685

 

443119920

 

443127162

 

443134382

424513034

 

425199767

 

442699476

 

443032099

 

443039391

 

443046735

 

443054051

 

443061536

 

443068861

 

443076153

 

443083464

 

443090782

 

443098116

 

443105481

 

443112693

 

443119938

 

443127170

 

443134390

424516540

 

425200268

 

442702213

 

443032107

 

443039409

 

443046743

 

443054069

 

443061544

 

443068879

 

443076161

 

443083472

 

443090790

 

443098124

 

443105499

 

443112701

 

443119946

 

443127188

 

443134408

424518660

 

425208048

 

442702304

 

443032115

 

443039417

 

443046750

 

443054077

 

443061551

 

443068887

 

443076179

 

443083480

 

443090808

 

443098132

 

443105507

 

443112719

 

443119953

 

443127196

 

443134416

424519478

 

426055307

 

442702726

 

443032123

 

443039425

 

443046768

 

443054085

 

443061569

 

443068895

 

443076187

 

443083498

 

443090816

 

443098140

 

443105515

 

443112727

 

443119961

 

443127204

 

443134424

424521045

 

427337563

 

442702916

 

443032131

 

443039433

 

443046776

 

443054093

 

443061577

 

443068903

 

443076195

 

443083506

 

443090824

 

443098157

 

443105523

 

443112735

 

443119979

 

443127212

 

443134432

424521946

 

427345889

 

442703815

 

443032149

 

443039441

 

443046784

 

443054101

 

443061585

 

443068911

 

443076203

 

443083514

 

443090832

 

443098165

 

443105531

 

443112743

 

443119987

 

443127220

 

443134440

424522886

 

431847359

 

442703856

 

443032156

 

443039458

 

443046792

 

443054119

 

443061593

 

443068929

 

443076211

 

443083522

 

443090840

 

443098181

 

443105549

 

443112750

 

443119995

 

443127238

 

443134457

 

Loan
Number

 

Loan
Number

                                                               

443140926

 

443148218

                               

443140934

 

443148226

                               

443140942

 

443148234

                               

443140959

 

443148242

                               

443140967

 

443148259

                               

443140975

 

443148267

                               

443140983

 

443148275

                               

443140991

 

443148283

                               

443141007

 

443148291

                               

443141015

 

443148309

                               

443141023

 

443148317

                               

443141031

 

443148325

                               

443141049

 

443148333

                               

443141056

 

443148341

                               

443141064

 

443148358

                               

443141072

 

443148366

                               

443141080

 

443148374

                               

443141098

 

443148382

                               

443141106

 

443148390

                               

443141114

 

443148408

                               

443141122

 

443148416

                               

443141130

 

443148424

                               

443141148

 

443148432

                               

443141155

 

443148440

                               

443141163

 

443148457

                               

443141171

 

443148465

                               

443141197

 

443148473

                               

443141205

 

443148481

                               

443141213

 

443148499

                               

443141221

 

443148507

                               

443141239

 

443148515

                               

443141247

 

443148523

                               

443141254

 

443148531

                               

443141262

 

443148549

                               

443141270

 

443148556

                               

443141288

 

443148564

                               

443141296

 

443148572

                               

443141304

 

443148580

                               

443141312

 

443148598

                               

443141320

 

443148606

                               

443141338

 

443148614

                               

443141346

 

443148622

                               

443141353

 

443148630

                               

443141379

 

443148648

                               

443141387

 

443148655

                               

443141395

 

443148663

                               

443141403

 

443148671

                               

443141411

 

443148689

                               

443141429

 

443148697

                               

443141437

 

443148705

                               

443141445

 

443148713

                               

443141452

 

443148721

                               

443141460

 

443148739

                               

443141478

 

443148747

                               

443141486

 

443148754

                               

443141494

 

443148762

                               

443141502

 

443148770

                               

443141510

 

443148788

                               

443141528

 

443148796

                               

443141536

 

443148804

                               

443141544

 

443148812

                               

443141551

 

443148820

                               

443141569

 

443148838

                               

443141577

 

443148846

                               

443141585

 

443148853

                               

443141593

 

443148861

                               

443141601

 

443148879

                               

443141619

 

443148887

                               

443141627

 

443148895

                               

443141635

 

443148903

                               

443141643

 

443148911

                               

443141650

 

443148929

                               

443141668

 

443148937

                               

 

24



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

424523801

  432872851   442703872   443032164   443039466   443046800   443054127  
443061601   443068937   443076229   443083530   443090857   443098199  
443105556   443112768   443120001   443127246   443134465

424524049

  432924462   442704292   443032172   443039474   443046818   443054135  
443061619   443068945   443076237   443083548   443090865   443098207  
443105564   443112776   443120019   443127253   443134473

424524536

  432951333   442704599   443032180   443039482   443046826   443054143  
443061627   443068952   443076245   443083555   443090873   443098215  
443105572   443112784   443120027   443127261   443134481

424526838

  433448289   442705091   443032198   443039490   443046834   443054150  
443061635   443068960   443076252   443083563   443090881   443098223  
443105580   443112792   443120035   443127279   443134499

424527844

  433595667   442705505   443032206   443039508   443046842   443054168  
443061643   443068978   443076260   443083571   443090899   443098231  
443105598   443112800   443120043   443127287   443134507

424528180

  433620994   442706255   443032214   443039516   443046859   443054184  
443061650   443068986   443076278   443083589   443090907   443098249  
443105606   443112818   443120050   443127295   443134515

424528677

  433666765   442706446   443032222   443039524   443046867   443054192  
443061668   443068994   443076294   443083597   443090915   443098256  
443105614   443112826   443120068   443127303   443134523

424530046

  433746617   442706495   443032230   443039532   443046875   443054200  
443061676   443069000   443076302   443083605   443090931   443098264  
443105622   443112834   443120076   443127311   443134531

424530137

  433777745   442707923   443032248   443039540   443046883   443054218  
443061684   443069018   443076310   443083613   443090949   443098272  
443105630   443112842   443120084   443127329   443134549

424530335

  433784451   442708053   443032255   443039557   443046891   443054226  
443061692   443069026   443076328   443083621   443090956   443098280  
443105648   443112859   443120092   443127337   443134556

424530418

  433785342   442708715   443032263   443039565   443046909   443054234  
443061700   443069034   443076336   443083639   443090964   443098298  
443105655   443112867   443120100   443127345   443134564

424530848

  433807567   442709408   443032271   443039573   443046917   443054242  
443061718   443069042   443076344   443083647   443090972   443098306  
443105663   443112875   443120118   443127352   443134572

424531572

  433815800   442709713   443032289   443039581   443046925   443054259  
443061726   443069059   443076351   443083654   443090980   443098314  
443105671   443112883   443120126   443127360   443134580

424533032

  433833605   442709952   443032297   443039599   443046933   443054267  
443061734   443069067   443076369   443083662   443090998   443098322  
443105689   443112891   443120134   443127378   443134598

424533495

  433849288   442710984   443032305   443039607   443046941   443054275  
443061742   443069075   443076377   443083670   443091004   443098330  
443105697   443112909   443120142   443127386   443134606

424534808

  433876935   442711016   443032313   443039615   443046958   443054283  
443061759   443069083   443076385   443083688   443091038   443098348  
443105705   443112917   443120159   443127394   443134614

424536225

  433891843   442711271   443032321   443039623   443046966   443054291  
443061767   443069091   443076393   443083696   443091046   443098355  
443105713   443112925   443120167   443127402   443134622

424537553

  433914199   442713442   443032339   443039631   443046974   443054309  
443061775   443069109   443076401   443083704   443091053   443098363  
443105721   443112933   443120175   443127410   443134630

424538130

  433934015   442714424   443032347   443039649   443046982   443054317  
443061783   443069117   443076419   443083712   443091079   443098371  
443105739   443112941   443120183   443127428   443134648

424538262

  433935202   442714895   443032354   443039656   443047006   443054325  
443061791   443069125   443076427   443083720   443091087   443098389  
443105747   443112958   443120191   443127436   443134655

424538916

  433944089   442714945   443032362   443039664   443047014   443054333  
443061809   443069133   443076435   443083738   443091095   443098397  
443105754   443112966   443120209   443127444   443134663

424540680

  433946001   442715421   443032370   443039672   443047022   443054341  
443061817   443069141   443076443   443083746   443091103   443098405  
443105762   443112974   443120217   443127451   443134671

424545341

  433953726   442715991   443032388   443039680   443047030   443054358  
443061825   443069158   443076450   443083753   443091111   443098413  
443105770   443112982   443120225   443127469   443134689

424546299

  433984440   442716650   443032396   443039698   443047055   443054366  
443061833   443069166   443076468   443083761   443091129   443098421  
443105788   443112990   443120233   443127477   443134697

424548261

  434001186   442717013   443032404   443039706   443047063   443054374  
443061841   443069174   443076476   443083779   443091137   443098439  
443105796   443113006   443120241   443127485   443134705

424549822

  434042990   442717088   443032412   443039714   443047071   443054382  
443061858   443069182   443076484   443083787   443091145   443098447  
443105804   443113014   443120258   443127493   443134713

424549871

  434056768   442717906   443032420   443039722   443047089   443054390  
443061866   443069190   443076492   443083795   443091152   443098454  
443105812   443113022   443120266   443127501   443134721

424553873

  434060950   442717963   443032438   443039730   443047097   443054408  
443061874   443069208   443076500   443083803   443091160   443098462  
443105820   443113030   443120274   443127519   443134739

424554020

  434184115   442718151   443032446   443039748   443047105   443054416  
443061882   443069216   443076518   443083811   443091178   443098470  
443105838   443113048   443120282   443127527   443134747

424554350

  434188546   442719217   443032453   443039755   443047113   443054424  
443061890   443069224   443076526   443083829   443091186   443098488  
443105846   443113055   443120290   443127535   443134754

424555076

  434248274   442719647   443032461   443039763   443047121   443054432  
443061908   443069232   443076534   443083837   443091194   443098496  
443105853   443113063   443120308   443127543   443134762

424555233

  434447918   442719662   443032479   443039771   443047139   443054440  
443061916   443069240   443076542   443083845   443091202   443098504  
443105861   443113071   443120316   443127550   443134770

424556512

  435827738   442720165   443032487   443039789   443047147   443054457  
443061924   443069265   443076559   443083852   443091210   443098512  
443105879   443113089   443120324   443127568   443134788

424557825

  435978986   442720769   443032495   443039797   443047154   443054465  
443061932   443069273   443076567   443083860   443091228   443098520  
443105887   443113097   443120332   443127576   443134796

424558906

  436050017   442721395   443032503   443039805   443047162   443054473  
443061940   443069299   443076575   443083878   443091236   443098538  
443105895   443113105   443120340   443127584   443134804

424558948

  436073639   442722070   443032511   443039821   443047170   443054481  
443061957   443069307   443076583   443083886   443091244   443098553  
443105903   443113113   443120357   443127600   443134812

424559060

  436075295   442722229   443032529   443039839   443047188   443054507  
443061965   443069315   443076591   443083894   443091251   443098561  
443105911   443113121   443120365   443127618   443134820

424559425

  436087449   442722252   443032537   443039847   443047196   443054515  
443061973   443069323   443076609   443083902   443091269   443098579  
443105929   443113139   443120373   443127626   443134838

424560506

  436118228   442722971   443032545   443039854   443047204   443054523  
443061981   443069331   443076617   443083910   443091277   443098587  
443105937   443113147   443120381   443127634   443134846

424561983

  436118574   442723458   443032552   443039862   443047212   443054531  
443061999   443069349   443076625   443083928   443091285   443098595  
443105945   443113154   443120399   443127642   443134853

424565547

  436127880   442723524   443032560   443039870   443047220   443054549  
443062005   443069356   443076633   443083936   443091293   443098603  
443105952   443113162   443120407   443127659   443134861

424571875

  436133094   442724316   443032578   443039888   443047238   443054556  
443062013   443069364   443076641   443083944   443091301   443098611  
443105960   443113170   443120415   443127667   443134879

424572162

  436180327   442724969   443032586   443039896   443047246   443054564  
443062021   443069372   443076658   443083951   443091319   443098629  
443105978   443113188   443120423   443127675   443134887

424573426

  436186613   442726444   443032594   443039904   443047253   443054572  
443062039   443069380   443076666   443083969   443091327   443098637  
443105986   443113196   443120431   443127683   443134895

424573764

  436186894   442726956   443032602   443039912   443047261   443054598  
443062047   443069398   443076674   443083977   443091335   443098645  
443105994   443113204   443120449   443127691   443134903

424575561

  436206932   442727699   443032610   443039920   443047279   443054606  
443062054   443069406   443076682   443083985   443091343   443098652  
443106000   443113212   443120456   443127709   443134911

424577799

  436223523   442728879   443032628   443039938   443047287   443054614  
443062062   443069414   443076690   443083993   443091350   443098660  
443106018   443113220   443120464   443127717   443134929

424578243

  436246003   442728960   443032636   443039946   443047295   443054622  
443062070   443069422   443076708   443084009   443091368   443098678  
443106026   443113238   443120472   443127725   443134937

424578912

  436247142   442730024   443032644   443039953   443047303   443054630  
443062088   443069448   443076716   443084017   443091376   443098686  
443106034   443113246   443120480   443127733   443134945

424581163

  436264543   442730131   443032651   443039961   443047311   443054648  
443062096   443069455   443076724   443084025   443091384   443098694  
443106042   443113253   443120498   443127741   443134952

424581486

  436312516   442730164   443032669   443039979   443047329   443054655  
443062104   443069463   443076732   443084033   443091392   443098702  
443106059   443113261   443120506   443127758   443134960

424583557

  436340400   442731691   443032677   443039987   443047337   443054663  
443062112   443069471   443076740   443084041   443091400   443098710  
443106067   443113279   443120514   443127766   443134978

424583664

  436366694   442732335   443032685   443039995   443047345   443054671  
443062120   443069489   443076757   443084058   443091418   443098728  
443106075   443113287   443120522   443127774   443134986

424584019

  436411847   442732400   443032693   443040001   443047352   443054689  
443062138   443069497   443076765   443084066   443091426   443098744  
443106083   443113295   443120530   443127782   443134994

424584431

  436412258   442732566   443032701   443040019   443047360   443054697  
443062146   443069505   443076781   443084074   443091434   443098751  
443106091   443113303   443120548   443127790   443135009

424588036

  436422653   442732806   443032719   443040027   443047378   443054705  
443062161   443069513   443076799   443084082   443091442   443098769  
443106109   443113311   443120555   443127808   443135017

424590966

  436466122   442734000   443032727   443040035   443047386   443054713  
443062179   443069521   443076807   443084090   443091459   443098777  
443106117   443113329   443120563   443127816   443135025

424593424

  436474142   442734216   443032735   443040043   443047394   443054721  
443062187   443069539   443076815   443084108   443091467   443098785  
443106125   443113337   443120571   443127824   443135033

424594745

  436487839   442734984   443032750   443040050   443047402   443054739  
443062195   443069547   443076823   443084124   443091475   443098793  
443106133   443113345   443120589   443127832   443135041

424595098

  436515894   442735338   443032768   443040076   443047410   443054747  
443062203   443069554   443076831   443084140   443091483   443098801  
443106141   443113352   443120597   443127840   443135058

424596716

  436521884   442735411   443032776   443040084   443047428   443054754  
443062211   443069570   443076849   443084165   443091491   443098819  
443106158   443113360   443120605   443127857   443135066

424596989

  436523765   442739959   443032784   443040092   443047436   443054762  
443062229   443069588   443076856   443084173   443091509   443098827  
443106166   443113378   443120613   443127865   443135074

424600484

  436548648   442740452   443032792   443040100   443047444   443054770  
443062237   443069596   443076864   443084181   443091517   443098835  
443106174   443113386   443120621   443127873   443135082

424601730

  436556674   442740932   443032800   443040118   443047451   443054788  
443062245   443069604   443076872   443084199   443091525   443098843  
443106182   443113394   443120639   443127881   443135090

424603728

  436571400   442741922   443032818   443040126   443047469   443054796  
443062252   443069612   443076880   443084207   443091533   443098850  
443106190   443113402   443120647   443127899   443135108

424604361

  436572788   442743266   443032826   443040134   443047477   443054804  
443062260   443069620   443076898   443084215   443091541   443098868  
443106208   443113410   443120654   443127907   443135116

424605640

  436578215   442743670   443032834   443040142   443047485   443054812  
443062278   443069638   443076906   443084223   443091558   443098876  
443106216   443113428   443120662   443127915   443135124

424605657

  436585137   442744959   443032842   443040159   443047493   443054820  
443062286   443069646   443076914   443084231   443091566   443098884  
443106224   443113436   443120670   443127923   443135132

424605673

  436586283   442745568   443032859   443040167   443047501   443054838  
443062294   443069661   443076922   443084249   443091582   443098892  
443106232   443113444   443120688   443127931   443135140

424606556

  436647580   442746095   443032867   443040175   443047519   443054846  
443062302   443069679   443076930   443084256   443091590   443098900  
443106240   443113451   443120696   443127949   443135157

424607018

  436663751   442746459   443032875   443040183   443047527   443054853  
443062310   443069687   443076948   443084264   443091608   443098918  
443106257   443113469   443120704   443127956   443135165

424607463

  436663827   442748505   443032883   443040191   443047535   443054861  
443062328   443069695   443076955   443084272   443091616   443098926  
443106265   443113477   443120712   443127964   443135173

424608289

  436676647   442749263   443032891   443040209   443047543   443054879  
443062336   443069703   443076963   443084280   443091624   443098934  
443106273   443113485   443120720   443127972   443135181

 

Loan
Number

 

Loan
Number

                                                                443141676  
443148945                                 443141684   443148952                
                443141692   443148960                                 443141700
  443148978                                 443141718   443148986              
                  443141726   443148994                                
443141734   443149000                                 443141742   443149018    
                            443141759   443149026                              
  443141767   443149034                                 443141775   443149042  
                              443141783   443149059                            
    443141791   443149067                                 443141809   443149075
                                443141817   443149083                          
      443141825   443149091                                 443141833  
443149109                                 443141841   443149117                
                443141858   443149125                                 443141866
  443149133                                 443141874   443149141              
                  443141882   443149158                                
443141890   443149166                                 443141908   443149174    
                            443141916   443149182                              
  443141924   443149190                                 443141932   443149208  
                              443141940   443149216                            
    443141957   443149224                                 443141965   443149232
                                443141973   443149240                          
      443141981   443149257                                 443141999  
443149265                                 443142005   443149273                
                443142013   443149281                                 443142021
  443149299                                 443142039   443149307              
                  443142047   443149315                                
443142054   443149323                                 443142062   443149331    
                            443142070   443149349                              
  443142088   443149356                                 443142096   443149364  
                              443142104   443149372                            
    443142112   443149398                                 443142120   443149406
                                443142138   443149422                          
      443142146   443149430                                 443142153  
443149448                                 443142161   443149455                
                443142179   443149463                                 443142187
  443149471                                 443142195   443149489              
                  443142203   443149497                                
443142211   443149505                                 443142229   443149513    
                            443142237   443149521                              
  443142245   443149539                                 443142252   443149547  
                              443142260   443149554                            
    443142278   443149562                                 443142286   443149570
                                443142294   443149588                          
      443142302   443149596                                 443142310  
443149604                                 443142328   443149612                
                443142336   443149620                                 443142344
  443149638                                 443142351   443149646              
                  443142369   443149653                                
443142377   443149661                                 443142385   443149679    
                            443142393   443149695                              
 

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

424612406

  436680797   442753075   443032909   443040217   443047550   443054887  
443062344   443069711   443076971   443084298   443091632   443098942  
443106281   443113493   443120738   443127980   443135199

424615664

  436708473   442753638   443032917   443040225   443047568   443054895  
443062351   443069729   443076989   443084306   443091640   443098959  
443106299   443113501   443120746   443127998   443135207

424615797

  436763874   442754867   443032925   443040233   443047576   443054911  
443062369   443069737   443076997   443084314   443091657   443098967  
443106307   443113519   443120753   443128004   443135215

424616407

  436771554   442755831   443032933   443040241   443047584   443054929  
443062377   443069745   443077003   443084322   443091665   443098975  
443106315   443113527   443120761   443128012   443135223

424617488

  436814768   442759916   443032941   443040258   443047592   443054937  
443062385   443069752   443077011   443084330   443091673   443098983  
443106323   443113535   443120779   443128020   443135231

424618601

  436815567   442760377   443032958   443040266   443047600   443054945  
443062393   443069760   443077029   443084348   443091681   443098991  
443106331   443113543   443120787   443128038   443135249

424618791

  436823520   442760989   443032966   443040274   443047618   443054952  
443062401   443069778   443077037   443084363   443091699   443099007  
443106349   443113550   443120795   443128046   443135256

424619203

  436845820   442762084   443032974   443040282   443047634   443054960  
443062419   443069786   443077045   443084371   443091707   443099015  
443106356   443113576   443120803   443128053   443135264

424619716

  436856405   442763413   443032982   443040290   443047642   443054978  
443062427   443069794   443077052   443084389   443091715   443099023  
443106364   443113584   443120811   443128061   443135272

424620870

  436876874   442763710   443032990   443040308   443047659   443054986  
443062435   443069802   443077060   443084397   443091723   443099031  
443106372   443113592   443120829   443128079   443135280

424621035

  436885875   442764288   443033006   443040316   443047667   443054994  
443062443   443069810   443077086   443084405   443091731   443099049  
443106380   443113600   443120837   443128087   443135298

424622041

  436886386   442765319   443033014   443040324   443047675   443055009  
443062450   443069828   443077094   443084413   443091749   443099056  
443106398   443113618   443120845   443128095   443135306

424622363

  436909980   442765582   443033022   443040332   443047683   443055017  
443062468   443069836   443077102   443084421   443091756   443099064  
443106406   443113626   443120852   443128103   443135314

424622660

  436920805   442766895   443033048   443040340   443047691   443055025  
443062476   443069844   443077110   443084439   443091764   443099080  
443106414   443113634   443120860   443128111   443135322

424626984

  436929178   442768149   443033055   443040357   443047709   443055033  
443062484   443069851   443077128   443084447   443091772   443099098  
443106422   443113642   443120878   443128129   443135330

424628311

  436941173   442769733   443033063   443040365   443047717   443055041  
443062492   443069869   443077136   443084454   443091780   443099106  
443106430   443113659   443120886   443128137   443135348

424631653

  436979934   442770608   443033071   443040373   443047725   443055058  
443062500   443069877   443077144   443084462   443091798   443099114  
443106448   443113667   443120894   443128145   443135355

424631877

  436986137   442771101   443033089   443040381   443047733   443055066  
443062518   443069885   443077151   443084470   443091806   443099122  
443106455   443113683   443120902   443128152   443135363

424632032

  436989842   442772786   443033097   443040399   443047741   443055074  
443062526   443069893   443077169   443084488   443091814   443099130  
443106463   443113691   443120910   443128160   443135371

424632172

  437029168   442773800   443033105   443040415   443047758   443055082  
443062534   443069901   443077177   443084496   443091822   443099148  
443106471   443113709   443120928   443128178   443135389

424634665

  437032428   442774634   443033113   443040423   443047766   443055090  
443062542   443069919   443077185   443084504   443091830   443099155  
443106489   443113717   443120936   443128186   443135397

424634855

  437032436   442774857   443033121   443040431   443047774   443055108  
443062559   443069927   443077193   443084512   443091848   443099163  
443106497   443113725   443120944   443128194   443135405

424635605

  437101090   442775094   443033139   443040449   443047782   443055116  
443062567   443069935   443077201   443084520   443091855   443099171  
443106505   443113733   443120951   443128202   443135413

424636181

  437123268   442775524   443033147   443040456   443047790   443055124  
443062575   443069943   443077219   443084538   443091863   443099189  
443106513   443113741   443120969   443128210   443135421

424636926

  437171523   442776456   443033154   443040464   443047808   443055132  
443062583   443069950   443077227   443084546   443091871   443099197  
443106521   443113758   443120977   443128228   443135439

424639185

  437172885   442776753   443033162   443040472   443047816   443055140  
443062591   443069968   443077235   443084553   443091889   443099205  
443106539   443113766   443120985   443128236   443135447

424640233

  437176266   442777553   443033170   443040480   443047824   443055157  
443062609   443069976   443077243   443084561   443091897   443099213  
443106547   443113774   443120993   443128244   443135454

424640431

  440876514   442779419   443033188   443040498   443047832   443055165  
443062617   443069984   443077250   443084579   443091905   443099221  
443106554   443113782   443121009   443128251   443135462

424641058

  440877140   442780227   443033196   443040506   443047840   443055173  
443062625   443069992   443077268   443084587   443091913   443099239  
443106562   443113790   443121017   443128269   443135470

424641777

  440881183   442780706   443033204   443040514   443047857   443055181  
443062633   443070008   443077276   443084595   443091921   443099247  
443106570   443113808   443121025   443128277   443135488

424642031

  440890564   442781001   443033212   443040522   443047865   443055199  
443062641   443070016   443077284   443084603   443091939   443099254  
443106588   443113816   443121033   443128285   443135496

424642346

  440913945   442781167   443033220   443040530   443047873   443055207  
443062658   443070024   443077292   443084611   443091947   443099262  
443106596   443113824   443121041   443128293   443135504

424642866

  440942209   442782512   443033238   443040548   443047881   443055215  
443062666   443070032   443077300   443084629   443091954   443099270  
443106604   443113832   443121058   443128301   443135512

424645976

  440944643   442782603   443033246   443040555   443047899   443055223  
443062674   443070040   443077318   443084645   443091962   443099288  
443106612   443113840   443121066   443128319   443135520

424648707

  440944874   442783031   443033253   443040563   443047907   443055231  
443062682   443070057   443077326   443084652   443091970   443099296  
443106620   443113857   443121074   443128327   443135538

424648764

  440949881   442783973   443033261   443040571   443047915   443055249  
443062690   443070065   443077334   443084660   443091988   443099304  
443106638   443113865   443121082   443128335   443135546

424649150

  440963502   442784617   443033279   443040589   443047923   443055256  
443062708   443070073   443077342   443084686   443091996   443099312  
443106646   443113873   443121090   443128343   443135553

424650232

  440998961   442784765   443033287   443040597   443047931   443055264  
443062716   443070081   443077359   443084694   443092002   443099320  
443106653   443113881   443121108   443128350   443135561

424650562

  441000965   442785135   443033295   443040605   443047949   443055272  
443062724   443070099   443077367   443084702   443092010   443099338  
443106661   443113899   443121116   443128368   443135579

424652964

  441018637   442786018   443033303   443040613   443047956   443055280  
443062732   443070107   443077375   443084710   443092028   443099346  
443106679   443113907   443121124   443128376   443135587

424655645

  441020104   442786091   443033311   443040621   443047964   443055298  
443062740   443070115   443077383   443084728   443092036   443099353  
443106687   443113915   443121132   443128384   443135603

424657419

  441036696   442786208   443033337   443040639   443047972   443055306  
443062757   443070123   443077391   443084736   443092044   443099361  
443106695   443113923   443121140   443128392   443135611

424657757

  441056611   442786315   443033345   443040647   443047980   443055314  
443062765   443070131   443077409   443084744   443092051   443099379  
443106703   443113931   443121157   443128400   443135629

424659126

  441065851   442788162   443033352   443040654   443047998   443055322  
443062773   443070149   443077417   443084751   443092069   443099387  
443106711   443113949   443121165   443128418   443135637

424659597

  441082294   442788220   443033360   443040662   443048004   443055330  
443062781   443070156   443077425   443084769   443092077   443099395  
443106729   443113956   443121173   443128426   443135645

424661775

  441093630   442789079   443033378   443040670   443048012   443055348  
443062799   443070164   443077433   443084777   443092085   443099403  
443106737   443113964   443121181   443128434   443135652

424665883

  441121241   442792057   443033386   443040688   443048020   443055355  
443062807   443070172   443077441   443084785   443092093   443099411  
443106745   443113972   443121199   443128442   443135660

424668432

  441121910   442792115   443033394   443040696   443048038   443055363  
443062815   443070180   443077458   443084793   443092101   443099429  
443106752   443113980   443121207   443128459   443135678

424668820

  441130069   442794889   443033402   443040712   443048046   443055371  
443062823   443070198   443077466   443084801   443092119   443099437  
443106760   443113998   443121215   443128467   443135686

424668952

  441139151   442797825   443033410   443040720   443048053   443055389  
443062849   443070206   443077474   443084819   443092127   443099445  
443106778   443114004   443121223   443128475   443135694

424669158

  441163219   442799474   443033428   443040738   443048061   443055397  
443062856   443070214   443077482   443084827   443092135   443099452  
443106786   443114012   443121231   443128483   443135702

424670446

  441172632   442800025   443033436   443040746   443048079   443055405  
443062864   443070222   443077490   443084835   443092143   443099460  
443106794   443114020   443121249   443128491   443135710

424670552

  441175528   442800538   443033444   443040753   443048087   443055413  
443062872   443070230   443077508   443084843   443092150   443099478  
443106802   443114038   443121256   443128509   443135728

424674414

  441176237   442801247   443033451   443040761   443048095   443055421  
443062880   443070248   443077516   443084850   443092184   443099486  
443106810   443114046   443121264   443128517   443135736

424676856

  441188166   442803219   443033469   443040779   443048103   443055439  
443062898   443070255   443077524   443084868   443092192   443099494  
443106828   443114053   443121272   443128525   443135744

424677128

  441195666   442803706   443033477   443040787   443048111   443055447  
443062906   443070263   443077532   443084876   443092200   443099502  
443106836   443114061   443121280   443128533   443135751

424677615

  441198710   442805321   443033485   443040795   443048129   443055454  
443062914   443070271   443077540   443084884   443092218   443099510  
443106844   443114079   443121298   443128541   443135769

424677912

  441234416   442805594   443033493   443040803   443048137   443055462  
443062922   443070289   443077557   443084892   443092226   443099528  
443106851   443114087   443121306   443128558   443135777

424677946

  441274701   442805701   443033501   443040811   443048145   443055488  
443062930   443070297   443077565   443084900   443092234   443099536  
443106869   443114095   443121314   443128566   443135785

424678431

  441282423   442806055   443033519   443040829   443048152   443055496  
443062948   443070305   443077573   443084918   443092242   443099544  
443106877   443114103   443121322   443128574   443135793

424679090

  441291523   442806691   443033527   443040837   443048160   443055504  
443062955   443070313   443077581   443084926   443092259   443099551  
443106885   443114111   443121330   443128582   443135801

424679827

  441296324   442808838   443033535   443040845   443048178   443055512  
443062963   443070321   443077599   443084942   443092267   443099569  
443106893   443114129   443121348   443128608   443135819

424681633

  441297314   442809877   443033543   443040852   443048186   443055546  
443062971   443070339   443077607   443084959   443092275   443099577  
443106901   443114137   443121355   443128616   443135827

424681716

  441328986   442810370   443033550   443040860   443048194   443055553  
443062989   443070347   443077615   443084967   443092283   443099585  
443106919   443114145   443121363   443128624   443135835

424683340

  441352499   442811063   443033568   443040878   443048202   443055561  
443062997   443070354   443077623   443084975   443092291   443099593  
443106927   443114152   443121371   443128632   443135843

424683589

  441357522   442812152   443033576   443040886   443048210   443055579  
443063003   443070362   443077631   443084983   443092309   443099601  
443106935   443114160   443121389   443128640   443135850

424683738

  441357795   442813242   443033584   443040894   443048228   443055587  
443063011   443070370   443077649   443084991   443092317   443099619  
443106943   443114178   443121397   443128657   443135868

424684272

  441357944   442817797   443033592   443040902   443048236   443055595  
443063029   443070388   443077656   443085006   443092325   443099627  
443106950   443114194   443121405   443128665   443135876

424685345

  441367737   442818613   443033600   443040910   443048244   443055629  
443063037   443070396   443077664   443085014   443092333   443099635  
443106968   443114202   443121413   443128673   443135884

424687143

  441399490   442818753   443033618   443040928   443048251   443055637  
443063045   443070404   443077672   443085022   443092341   443099643  
443106976   443114210   443121421   443128681   443135892

424689909

  441425345   442819728   443033626   443040944   443048269   443055645  
443063052   443070412   443077680   443085030   443092358   443099650  
443106984   443114228   443121439   443128699   443135900

424690857

  441434859   442821567   443033634   443040951   443048277   443055652  
443063060   443070420   443077698   443085048   443092366   443099668  
443106992   443114236   443121447   443128707   443135918

424691053

  441440138   442821666   443033642   443040969   443048285   443055660  
443063078   443070438   443077706   443085055   443092374   443099676  
443107008   443114244   443121454   443128715   443135926

 

Loan
Number

 

Loan
Number

                                                                443142401  
443149703                                 443142419   443149711                
                443142427   443149729                                 443142435
  443149737                                 443142443   443149745              
                  443142450   443149752                                
443142468   443149760                                 443142476   443149778    
                            443142484   443149786                              
  443142492   443149794                                 443142500   443149802  
                              443142518   443149810                            
    443142526   443149828                                 443142534   443149836
                                443142542   443149851                          
      443142559   443149869                                 443142567  
443149877                                 443142575   443149885                
                443142583   443149893                                 443142591
  443149901                                 443142609   443149919              
                  443142617   443149927                                
443142633   443149935                                 443142641   443149943    
                            443142658   443149950                              
  443142666   443149968                                 443142674   443149976  
                              443142682   443149984                            
    443142690   443149992                                 443142708   443150008
                                443142716   443150016                          
      443142724   443150024                                 443142732  
443150032                                 443142740   443150040                
                443142757   443150057                                 443142765
  443150065                                 443142773   443150073              
                  443142781   443150081                                
443142807   443150099                                 443142815   443150107    
                            443142823   443150115                              
  443142831   443150123                                 443142849   443150131  
                              443142856   443150149                            
    443142864   443150156                                 443142872   443150164
                                443142880   443150172                          
      443142898   443150180                                 443142906  
443150198                                 443142914   443150206                
                443142922   443150214                                 443142930
  443150222                                 443142948   443150230              
                  443142955   443150248                                
443142963   443150255                                 443142971   443150263    
                            443142989   443150271                              
  443142997   443150289                                 443143003   443150297  
                              443143011   443150305                            
    443143029   443150313                                 443143037   443150321
                                443143045   443150339                          
      443143052   443150347                                 443143060  
443150354                                 443143078   443150362                
                443143086   443150370                                 443143094
  443150388                                 443143102   443150396              
                  443143110   443150404                                
443143128   443150412                                 443143136   443150420    
                            443143144   443150438                              
 

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

424691145

 

441441219

 

442821971

 

443033659

 

443040977

 

443048293

 

443055678

 

443063086

 

443070446

 

443077714

 

443085063

 

443092382

 

443099684

 

443107016

 

443114251

 

443121462

 

443128723

 

443135934

424691509

 

441448222

 

442822193

 

443033667

 

443040985

 

443048301

 

443055686

 

443063102

 

443070453

 

443077722

 

443085071

 

443092390

 

443099692

 

443107024

 

443114269

 

443121470

 

443128731

 

443135942

424692515

 

441452570

 

442822870

 

443033675

 

443040993

 

443048319

 

443055694

 

443063110

 

443070461

 

443077730

 

443085089

 

443092408

 

443099700

 

443107032

 

443114277

 

443121488

 

443128749

 

443135959

424695476

 

441454576

 

442824348

 

443033683

 

443041009

 

443048327

 

443055710

 

443063128

 

443070479

 

443077748

 

443085097

 

443092416

 

443099718

 

443107040

 

443114285

 

443121496

 

443128756

 

443135967

424695567

 

441460052

 

442825931

 

443033691

 

443041017

 

443048335

 

443055728

 

443063136

 

443070487

 

443077755

 

443085105

 

443092424

 

443099726

 

443107057

 

443114293

 

443121504

 

443128764

 

443135975

424697233

 

441469335

 

442826392

 

443033709

 

443041025

 

443048343

 

443055736

 

443063144

 

443070495

 

443077763

 

443085113

 

443092432

 

443099734

 

443107065

 

443114301

 

443121512

 

443128772

 

443135983

424701720

 

441470366

 

442826830

 

443033717

 

443041033

 

443048350

 

443055744

 

443063151

 

443070503

 

443077771

 

443085121

 

443092440

 

443099742

 

443107073

 

443114319

 

443121520

 

443128780

 

443135991

424702157

 

441470440

 

442826855

 

443033725

 

443041041

 

443048368

 

443055751

 

443063169

 

443070511

 

443077789

 

443085139

 

443092457

 

443099759

 

443107081

 

443114327

 

443121546

 

443128798

 

443136007

424702330

 

441473261

 

442826939

 

443033733

 

443041058

 

443048384

 

443055769

 

443063177

 

443070529

 

443077797

 

443085147

 

443092465

 

443099767

 

443107099

 

443114335

 

443121553

 

443128806

 

443136015

424702348

 

441485026

 

442827549

 

443033741

 

443041066

 

443048392

 

443055777

 

443063185

 

443070537

 

443077805

 

443085154

 

443092473

 

443099775

 

443107107

 

443114343

 

443121561

 

443128814

 

443136023

424703155

 

441490067

 

442828349

 

443033758

 

443041074

 

443048400

 

443055785

 

443063193

 

443070545

 

443077813

 

443085162

 

443092481

 

443099783

 

443107115

 

443114350

 

443121579

 

443128822

 

443136031

424703163

 

441495355

 

442830006

 

443033766

 

443041082

 

443048418

 

443055793

 

443063201

 

443070552

 

443077821

 

443085170

 

443092499

 

443099791

 

443107123

 

443114368

 

443121587

 

443128830

 

443136049

424704294

 

441505799

 

442831509

 

443033774

 

443041090

 

443048426

 

443055801

 

443063219

 

443070560

 

443077839

 

443085188

 

443092507

 

443099809

 

443107131

 

443114376

 

443121595

 

443128848

 

443136056

424705200

 

441507118

 

442832150

 

443033782

 

443041108

 

443048434

 

443055819

 

443063227

 

443070578

 

443077847

 

443085196

 

443092515

 

443099817

 

443107149

 

443114384

 

443121603

 

443128855

 

443136064

424705655

 

441516424

 

442834289

 

443033790

 

443041116

 

443048442

 

443055827

 

443063235

 

443070586

 

443077854

 

443085204

 

443092523

 

443099825

 

443107156

 

443114392

 

443121611

 

443128863

 

443136072

424707602

 

441519790

 

442834917

 

443033824

 

443041124

 

443048459

 

443055835

 

443063243

 

443070594

 

443077862

 

443085212

 

443092531

 

443099833

 

443107164

 

443114400

 

443121629

 

443128871

 

443136080

424708717

 

441532934

 

442836953

 

443033832

 

443041132

 

443048467

 

443055843

 

443063250

 

443070602

 

443077870

 

443085220

 

443092549

 

443099841

 

443107172

 

443114418

 

443121637

 

443128889

 

443136106

424709137

 

441542438

 

442837894

 

443033840

 

443041140

 

443048475

 

443055850

 

443063268

 

443070610

 

443077888

 

443085238

 

443092556

 

443099858

 

443107180

 

443114426

 

443121645

 

443128897

 

443136114

424709186

 

441544319

 

442837985

 

443033857

 

443041157

 

443048483

 

443055868

 

443063284

 

443070628

 

443077896

 

443085246

 

443092564

 

443099866

 

443107198

 

443114434

 

443121652

 

443128905

 

443136122

424709285

 

441563699

 

442841342

 

443033865

 

443041165

 

443048491

 

443055876

 

443063292

 

443070636

 

443077904

 

443085253

 

443092572

 

443099874

 

443107206

 

443114442

 

443121660

 

443128913

 

443136130

424710176

 

441579786

 

442841706

 

443033873

 

443041173

 

443048509

 

443055884

 

443063300

 

443070644

 

443077912

 

443085261

 

443092580

 

443099882

 

443107214

 

443114459

 

443121678

 

443128921

 

443136148

424711927

 

441581063

 

442841953

 

443033881

 

443041181

 

443048517

 

443055892

 

443063318

 

443070651

 

443077920

 

443085279

 

443092598

 

443099890

 

443107222

 

443114467

 

443121686

 

443128939

 

443136155

424712701

 

441587508

 

442842134

 

443033899

 

443041199

 

443048525

 

443055900

 

443063326

 

443070669

 

443077938

 

443085287

 

443092606

 

443099916

 

443107230

 

443114475

 

443121694

 

443128947

 

443136163

424712990

 

441591773

 

442842902

 

443033907

 

443041215

 

443048533

 

443055918

 

443063334

 

443070677

 

443077946

 

443085295

 

443092614

 

443099924

 

443107248

 

443114483

 

443121702

 

443128954

 

443136171

424713238

 

441594165

 

442843389

 

443033915

 

443041223

 

443048558

 

443055926

 

443063342

 

443070685

 

443077953

 

443085303

 

443092622

 

443099932

 

443107255

 

443114491

 

443121710

 

443128962

 

443136189

424713469

 

441595550

 

442843959

 

443033923

 

443041231

 

443048566

 

443055934

 

443063359

 

443070693

 

443077961

 

443085311

 

443092630

 

443099940

 

443107263

 

443114509

 

443121728

 

443128970

 

443136197

424715092

 

441596897

 

442846234

 

443033931

 

443041249

 

443048574

 

443055942

 

443063367

 

443070701

 

443077979

 

443085329

 

443092648

 

443099957

 

443107271

 

443114517

 

443121736

 

443128988

 

443136205

424715225

 

441604717

 

442848248

 

443033949

 

443041256

 

443048582

 

443055959

 

443063375

 

443070719

 

443077987

 

443085337

 

443092655

 

443099965

 

443107289

 

443114525

 

443121744

 

443128996

 

443136213

424715894

 

441609211

 

442849683

 

443033956

 

443041264

 

443048590

 

443055967

 

443063383

 

443070727

 

443077995

 

443085345

 

443092663

 

443099973

 

443107297

 

443114533

 

443121751

 

443129002

 

443136221

424715977

 

441624194

 

442849717

 

443033964

 

443041272

 

443048608

 

443055975

 

443063391

 

443070735

 

443078019

 

443085352

 

443092671

 

443099981

 

443107305

 

443114541

 

443121769

 

443129010

 

443136239

424716165

 

441624483

 

442849758

 

443033972

 

443041298

 

443048616

 

443055983

 

443063409

 

443070743

 

443078027

 

443085360

 

443092689

 

443099999

 

443107313

 

443114558

 

443121777

 

443129028

 

443136247

424716561

 

441629383

 

442850830

 

443033980

 

443041306

 

443048624

 

443055991

 

443063417

 

443070750

 

443078035

 

443085378

 

443092697

 

443100003

 

443107321

 

443114566

 

443121785

 

443129036

 

443136254

424717031

 

441630233

 

442853511

 

443033998

 

443041314

 

443048632

 

443056007

 

443063425

 

443070768

 

443078043

 

443085394

 

443092705

 

443100011

 

443107339

 

443114574

 

443121793

 

443129044

 

443136262

424722320

 

441641008

 

442854329

 

443034004

 

443041322

 

443048640

 

443056015

 

443063433

 

443070776

 

443078050

 

443085402

 

443092713

 

443100029

 

443107347

 

443114582

 

443121801

 

443129051

 

443136270

424722858

 

441647294

 

442854477

 

443034012

 

443041330

 

443048657

 

443056023

 

443063441

 

443070784

 

443078068

 

443085410

 

443092721

 

443100037

 

443107354

 

443114590

 

443121819

 

443129069

 

443136288

424723344

 

441653490

 

442855409

 

443034020

 

443041348

 

443048665

 

443056031

 

443063458

 

443070792

 

443078076

 

443085428

 

443092739

 

443100045

 

443107362

 

443114608

 

443121827

 

443129077

 

443136296

424726222

 

441656592

 

442858304

 

443034038

 

443041355

 

443048673

 

443056049

 

443063466

 

443070800

 

443078084

 

443085436

 

443092747

 

443100052

 

443107370

 

443114616

 

443121835

 

443129085

 

443136304

424726818

 

441656733

 

442858940

 

443034046

 

443041363

 

443048681

 

443056056

 

443063482

 

443070818

 

443078092

 

443085444

 

443092754

 

443100060

 

443107388

 

443114624

 

443121843

 

443129093

 

443136312

424727014

 

441657509

 

442859922

 

443034053

 

443041371

 

443048699

 

443056064

 

443063490

 

443070826

 

443078100

 

443085451

 

443092762

 

443100078

 

443107396

 

443114632

 

443121850

 

443129101

 

443136320

424729028

 

441666054

 

442860904

 

443034061

 

443041389

 

443048707

 

443056072

 

443063508

 

443070834

 

443078118

 

443085477

 

443092770

 

443100086

 

443107404

 

443114640

 

443121868

 

443129119

 

443136338

424729713

 

441668399

 

442861175

 

443034079

 

443041405

 

443048715

 

443056080

 

443063516

 

443070842

 

443078126

 

443085485

 

443092788

 

443100094

 

443107412

 

443114657

 

443121876

 

443129127

 

443136346

424730638

 

441670692

 

442861498

 

443034087

 

443041413

 

443048723

 

443056098

 

443063524

 

443070859

 

443078134

 

443085493

 

443092796

 

443100102

 

443107420

 

443114665

 

443121884

 

443129135

 

443136353

424731479

 

441672466

 

442863296

 

443034095

 

443041421

 

443048731

 

443056106

 

443063532

 

443070867

 

443078142

 

443085501

 

443092804

 

443100110

 

443107438

 

443114673

 

443121892

 

443129143

 

443136361

424732840

 

441673332

 

442863544

 

443034103

 

443041439

 

443048749

 

443056114

 

443063540

 

443070875

 

443078159

 

443085519

 

443092812

 

443100128

 

443107446

 

443114681

 

443121900

 

443129150

 

443136379

424734283

 

441679289

 

442864864

 

443034111

 

443041447

 

443048756

 

443056122

 

443063557

 

443070883

 

443078167

 

443085527

 

443092820

 

443100136

 

443107453

 

443114699

 

443121918

 

443129168

 

443136387

424734432

 

441682523

 

442865374

 

443034129

 

443041454

 

443048764

 

443056130

 

443063565

 

443070891

 

443078175

 

443085535

 

443092838

 

443100144

 

443107461

 

443114707

 

443121926

 

443129176

 

443136395

424735173

 

441686896

 

442868493

 

443034137

 

443041462

 

443048772

 

443056148

 

443063573

 

443070909

 

443078183

 

443085543

 

443092846

 

443100151

 

443107479

 

443114715

 

443121934

 

443129184

 

443136403

424735207

 

441687084

 

442875779

 

443034145

 

443041470

 

443048780

 

443056155

 

443063581

 

443070917

 

443078191

 

443085550

 

443092853

 

443100169

 

443107487

 

443114723

 

443121942

 

443129192

 

443136411

424736072

 

441687621

 

442877007

 

443034152

 

443041488

 

443048798

 

443056163

 

443063599

 

443070925

 

443078209

 

443085568

 

443092861

 

443100177

 

443107495

 

443114731

 

443121959

 

443129200

 

443136429

424736155

 

441688041

 

442877163

 

443034160

 

443041496

 

443048806

 

443056171

 

443063607

 

443070933

 

443078217

 

443085576

 

443092879

 

443100185

 

443107503

 

443114749

 

443121967

 

443129218

 

443136437

424736510

 

441688280

 

442877304

 

443034178

 

443041504

 

443048814

 

443056189

 

443063615

 

443070941

 

443078225

 

443085584

 

443092887

 

443100193

 

443107511

 

443114756

 

443121975

 

443129226

 

443136445

424737294

 

441693017

 

442878229

 

443034186

 

443041512

 

443048822

 

443056197

 

443063623

 

443070958

 

443078233

 

443085592

 

443092895

 

443100201

 

443107529

 

443114772

 

443121983

 

443129234

 

443136452

424737542

 

441699154

 

442879078

 

443034194

 

443041520

 

443048830

 

443056205

 

443063631

 

443070966

 

443078241

 

443085600

 

443092911

 

443100219

 

443107537

 

443114780

 

443121991

 

443129259

 

443136460

424738243

 

441701364

 

442879987

 

443034202

 

443041538

 

443048848

 

443056213

 

443063649

 

443070974

 

443078258

 

443085618

 

443092929

 

443100227

 

443107545

 

443114798

 

443122007

 

443129267

 

443136478

424738268

 

441713930

 

442880530

 

443034210

 

443041546

 

443048855

 

443056221

 

443063656

 

443070982

 

443078266

 

443085626

 

443092937

 

443100235

 

443107552

 

443114806

 

443122015

 

443129275

 

443136486

424738466

 

441716974

 

442880845

 

443034228

 

443041553

 

443048863

 

443056239

 

443063664

 

443070990

 

443078274

 

443085634

 

443092945

 

443100243

 

443107560

 

443114814

 

443122023

 

443129283

 

443136494

424741155

 

441719937

 

442882874

 

443034236

 

443041561

 

443048871

 

443056247

 

443063672

 

443071006

 

443078282

 

443085642

 

443092952

 

443100250

 

443107578

 

443114822

 

443122031

 

443129291

 

443136502

424743896

 

441721040

 

442883617

 

443034244

 

443041579

 

443048889

 

443056254

 

443063680

 

443071014

 

443078290

 

443085659

 

443092960

 

443100268

 

443107586

 

443114830

 

443122049

 

443129309

 

443136510

424745644

 

441732708

 

442884508

 

443034251

 

443041587

 

443048897

 

443056262

 

443063698

 

443071022

 

443078308

 

443085667

 

443092978

 

443100276

 

443107602

 

443114848

 

443122056

 

443129317

 

443136528

424746568

 

441733151

 

442884854

 

443034269

 

443041595

 

443048905

 

443056270

 

443063706

 

443071030

 

443078316

 

443085675

 

443092986

 

443100284

 

443107610

 

443114855

 

443122064

 

443129325

 

443136536

424747616

 

441734381

 

442885026

 

443034277

 

443041603

 

443048913

 

443056288

 

443063714

 

443071048

 

443078332

 

443085683

 

443092994

 

443100292

 

443107628

 

443114863

 

443122072

 

443129333

 

443136544

424747889

 

441735180

 

442885042

 

443034285

 

443041611

 

443048921

 

443056296

 

443063722

 

443071055

 

443078340

 

443085691

 

443093000

 

443100300

 

443107636

 

443114871

 

443122080

 

443129341

 

443136551

424749273

 

441742095

 

442885257

 

443034293

 

443041629

 

443048939

 

443056304

 

443063730

 

443071063

 

443078357

 

443085709

 

443093018

 

443100318

 

443107644

 

443114889

 

443122098

 

443129358

 

443136569

424749489

 

441749124

 

442885315

 

443034301

 

443041637

 

443048947

 

443056312

 

443063755

 

443071071

 

443078365

 

443085717

 

443093026

 

443100326

 

443107651

 

443114897

 

443122106

 

443129366

 

443136577

424749760

 

441765856

 

442890414

 

443034319

 

443041645

 

443048954

 

443056320

 

443063763

 

443071089

 

443078373

 

443085725

 

443093034

 

443100334

 

443107669

 

443114905

 

443122114

 

443129374

 

443136585

424749786

 

441773702

 

442890547

 

443034327

 

443041652

 

443048962

 

443056338

 

443063771

 

443071097

 

443078381

 

443085733

 

443093042

 

443100359

 

443107677

 

443114913

 

443122122

 

443129382

 

443136593

424750297

 

441775392

 

442890653

 

443034335

 

443041660

 

443048970

 

443056346

 

443063789

 

443071105

 

443078399

 

443085741

 

443093067

 

443100367

 

443107685

 

443114921

 

443122130

 

443129390

 

443136601

424752236

 

441777166

 

442890703

 

443034343

 

443041678

 

443048988

 

443056353

 

443063797

 

443071113

 

443078407

 

443085758

 

443093075

 

443100375

 

443107693

 

443114939

 

443122148

 

443129408

 

443136619

424753101

 

441777976

 

442891289

 

443034350

 

443041686

 

443048996

 

443056361

 

443063805

 

443071121

 

443078415

 

443085766

 

443093083

 

443100383

 

443107701

 

443114947

 

443122155

 

443129416

 

443136627

424753895

 

441785060

 

442893426

 

443034368

 

443041694

 

443049002

 

443056379

 

443063813

 

443071139

 

443078423

 

443085774

 

443093091

 

443100391

 

443107719

 

443114954

 

443122163

 

443129424

 

443136635

424755668

 

441798477

 

442898185

 

443034376

 

443041702

 

443049010

 

443056387

 

443063821

 

443071147

 

443078431

 

443085782

 

443093109

 

443100409

 

443107727

 

443114962

 

443122171

 

443129432

 

443136643

424756047

 

441801495

 

442898383

 

443034384

 

443041710

 

443049028

 

443056395

 

443063839

 

443071154

 

443078449

 

443085790

 

443093117

 

443100417

 

443107735

 

443114970

 

443122189

 

443129440

 

443136650

424757672

 

441808805

 

442899076

 

443034392

 

443041728

 

443049036

 

443056403

 

443063847

 

443071162

 

443078456

 

443085808

 

443093125

 

443100425

 

443107743

 

443114988

 

443122197

 

443129457

 

443136668

 

Loan
Number

 

Loan
Number

                                                               

443143151

 

443150446

                               

443143169

 

443150453

                               

443143177

 

443150461

                               

443143185

 

443150479

                               

443143193

 

443150487

                               

443143201

 

443150495

                               

443143219

 

443150503

                               

443143227

 

443150511

                               

443143235

 

443150529

                               

443143243

 

443150537

                               

443143250

 

443150545

                               

443143268

 

443150552

                               

443143276

 

443150560

                               

443143284

 

443150578

                               

443143292

 

443150586

                               

443143300

 

443150594

                               

443143318

 

443150602

                               

443143326

 

443150610

                               

443143334

 

443150628

                               

443143359

 

443150636

                               

443143367

 

443150644

                               

443143375

 

443150651

                               

443143383

 

443150669

                               

443143391

 

443150677

                               

443143409

 

443150685

                               

443143417

 

443150693

                               

443143425

 

443150701

                               

443143433

 

443150719

                               

443143441

 

443150727

                               

443143458

 

443150735

                               

443143466

 

443150743

                               

443143474

 

443150750

                               

443143482

 

443150768

                               

443143490

 

443150776

                               

443143508

 

443150784

                               

443143516

 

443150792

                               

443143524

 

443150800

                               

443143532

 

443150818

                               

443143540

 

443150826

                               

443143557

 

443150834

                               

443143565

 

443150842

                               

443143573

 

443150859

                               

443143581

 

443150867

                               

443143599

 

443150875

                               

443143607

 

443150883

                               

443143615

 

443150891

                               

443143623

 

443150909

                               

443143631

 

443150917

                               

443143649

 

443150925

                               

443143656

 

443150933

                               

443143672

 

443150941

                               

443143680

 

443150958

                               

443143698

 

443150966

                               

443143706

 

443150974

                               

443143714

 

443150982

                               

443143722

 

443150990

                               

443143730

 

443151006

                               

443143748

 

443151014

                               

443143755

 

443151022

                               

443143763

 

443151030

                               

443143771

 

443151048

                               

443143789

 

443151055

                               

443143797

 

443151063

                               

443143805

 

443151071

                               

443143813

 

443151089

                               

443143821

 

443151097

                               

443143839

 

443151105

                               

443143847

 

443151113

                               

443143854

 

443151121

                               

443143862

 

443151139

                               

443143870

 

443151147

                               

443143888

 

443151154

                               

443143896

 

443151162

                               

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

424757698

  441810512   442900593   443034400   443041736   443049044   443056411  
443063854   443071170   443078464   443085816   443093133   443100441  
443107750   443114996   443122205   443129465   443136676

424757854

  441813409   442900999   443034418   443041744   443049051   443056429  
443063862   443071188   443078472   443085824   443093141   443100458  
443107768   443115001   443122213   443129473   443136684

424759561

  441815156   442901948   443034426   443041751   443049069   443056437  
443063870   443071196   443078480   443085832   443093158   443100466  
443107776   443115019   443122221   443129481   443136692

424761625

  441818283   442902276   443034434   443041769   443049077   443056445  
443063888   443071204   443078498   443085840   443093166   443100474  
443107784   443115027   443122239   443129499   443136700

424763076

  441819083   442902599   443034442   443041777   443049085   443056452  
443063896   443071212   443078506   443085857   443093174   443100482  
443107792   443115035   443122247   443129507   443136718

424764439

  441822061   442907135   443034459   443041785   443049093   443056460  
443063904   443071220   443078514   443085865   443093182   443100490  
443107800   443115043   443122254   443129515   443136726

424764959

  441830981   442907671   443034467   443041793   443049101   443056478  
443063912   443071238   443078522   443085873   443093190   443100508  
443107818   443115050   443122262   443129523   443136734

424765436

  441831484   442907812   443034475   443041801   443049119   443056486  
443063920   443071246   443078530   443085881   443093208   443100516  
443107826   443115068   443122270   443129531   443136742

424768141

  441831757   442908851   443034483   443041819   443049127   443056494  
443063938   443071253   443078548   443085899   443093216   443100524  
443107834   443115076   443122288   443129549   443136759

424768232

  441838943   442911889   443034491   443041835   443049135   443056502  
443063946   443071261   443078555   443085907   443093224   443100532  
443107842   443115084   443122296   443129556   443136767

424771848

  441839610   442912440   443034509   443041843   443049143   443056510  
443063953   443071279   443078563   443085915   443093232   443100540  
443107859   443115092   443122304   443129564   443136775

424772770

  441840089   442912507   443034517   443041850   443049150   443056528  
443063961   443071287   443078571   443085923   443093257   443100557  
443107867   443115100   443122312   443129572   443136783

424772929

  441840493   442914586   443034525   443041868   443049168   443056536  
443063979   443071295   443078589   443085931   443093265   443100565  
443107875   443115118   443122320   443129598   443136791

424773778

  441844453   442917399   443034533   443041876   443049176   443056544  
443063987   443071303   443078597   443085949   443093273   443100573  
443107883   443115126   443122338   443129606   443136809

424776789

  441845385   442917993   443034541   443041884   443049184   443056551  
443063995   443071311   443078605   443085956   443093281   443100581  
443107891   443115134   443122346   443129614   443136817

424777092

  441858743   442918629   443034558   443041892   443049192   443056569  
443064001   443071329   443078613   443085964   443093299   443100599  
443107909   443115142   443122353   443129622   443136825

424777621

  441865532   442919007   443034566   443041900   443049218   443056577  
443064019   443071337   443078621   443085972   443093307   443100607  
443107917   443115159   443122361   443129630   443136833

424777860

  441865946   442921045   443034574   443041918   443049226   443056585  
443064035   443071345   443078639   443085980   443093315   443100615  
443107925   443115167   443122379   443129648   443136841

424778405

  441867595   442922100   443034582   443041926   443049234   443056593  
443064043   443071352   443078647   443085998   443093323   443100623  
443107933   443115175   443122387   443129655   443136858

424778462

  441877370   442922720   443034590   443041934   443049242   443056601  
443064050   443071360   443078654   443086004   443093331   443100631  
443107941   443115183   443122395   443129663   443136866

424778934

  441882057   442923025   443034608   443041942   443049259   443056619  
443064068   443071378   443078662   443086012   443093349   443100649  
443107958   443115191   443122403   443129671   443136874

424779239

  441884160   442925277   443034616   443041959   443049267   443056627  
443064076   443071386   443078670   443086020   443093356   443100656  
443107966   443115209   443122411   443129689   443136882

424781706

  441887601   442926275   443034624   443041967   443049275   443056635  
443064084   443071402   443078688   443086038   443093364   443100664  
443107974   443115217   443122429   443129697   443136890

424782597

  441888286   442926531   443034632   443041975   443049283   443056643  
443064092   443071410   443078696   443086046   443093372   443100672  
443107982   443115225   443122437   443129705   443136908

424782639

  441889094   442927984   443034640   443041983   443049291   443056650  
443064100   443071428   443078704   443086053   443093380   443100680  
443107990   443115233   443122445   443129713   443136916

424783439

  441895018   442928057   443034657   443041991   443049309   443056668  
443064118   443071436   443078712   443086061   443093398   443100698  
443108006   443115241   443122452   443129721   443136924

424784072

  441896248   442930582   443034665   443042007   443049317   443056676  
443064126   443071444   443078720   443086079   443093406   443100706  
443108014   443115258   443122460   443129739   443136932

424784841

  441896859   442931838   443034673   443042015   443049325   443056684  
443064134   443071451   443078738   443086087   443093414   443100714  
443108022   443115266   443122478   443129747   443136940

424785525

  441897477   442933164   443034681   443042023   443049333   443056692  
443064142   443071469   443078746   443086095   443093422   443100722  
443108030   443115274   443122486   443129754   443136957

424785640

  441907607   442934782   443034715   443042031   443049341   443056700  
443064159   443071477   443078753   443086103   443093430   443100730  
443108048   443115282   443122494   443129762   443136965

424786911

  441913860   442934873   443034723   443042049   443049358   443056718  
443064167   443071485   443078761   443086111   443093448   443100748  
443108055   443115290   443122502   443129770   443136973

424786952

  441914199   442935714   443034731   443042056   443049366   443056726  
443064175   443071493   443078779   443086129   443093455   443100755  
443108063   443115308   443122510   443129788   443136981

424787539

  441921772   442936886   443034749   443042064   443049374   443056734  
443064183   443071501   443078787   443086137   443093463   443100763  
443108071   443115316   443122528   443129796   443136999

424788487

  441922978   442940284   443034756   443042072   443049382   443056742  
443064191   443071519   443078795   443086145   443093471   443100771  
443108089   443115324   443122536   443129804   443137005

424790111

  441925658   442941381   443034764   443042080   443049390   443056759  
443064209   443071527   443078811   443086152   443093489   443100789  
443108097   443115332   443122544   443129812   443137013

424793164

  441929056   442942447   443034772   443042098   443049424   443056767  
443064217   443071535   443078829   443086160   443093497   443100797  
443108105   443115340   443122551   443129820   443137021

424793503

  441930922   442948840   443034780   443042106   443049432   443056775  
443064225   443071543   443078837   443086178   443093505   443100805  
443108113   443115357   443122569   443129838   443137039

424793610

  441949583   442950010   443034798   443042114   443049440   443056783  
443064233   443071550   443078845   443086186   443093513   443100813  
443108121   443115365   443122577   443129846   443137047

424793776

  441952322   442951091   443034806   443042122   443049457   443056791  
443064241   443071568   443078852   443086194   443093521   443100821  
443108139   443115373   443122585   443129853   443137054

424794428

  441953809   442951885   443034814   443042130   443049465   443056817  
443064258   443071576   443078860   443086202   443093539   443100839  
443108147   443115381   443122593   443129861   443137062

424795912

  441964889   442952446   443034822   443042148   443049473   443056825  
443064266   443071584   443078878   443086210   443093547   443100847  
443108154   443115399   443122601   443129879   443137070

424796670

  441968815   442953816   443034830   443042155   443049481   443056833  
443064274   443071592   443078886   443086228   443093554   443100854  
443108162   443115407   443122619   443129887   443137088

424797975

  441969987   442955654   443034848   443042163   443049499   443056841  
443064282   443071600   443078902   443086236   443093562   443100862  
443108170   443115415   443122627   443129895   443137096

424798965

  441970811   442955738   443034855   443042171   443049507   443056858  
443064290   443071618   443078910   443086244   443093570   443100870  
443108188   443115423   443122635   443129903   443137104

424799567

  441973153   442957643   443034863   443042189   443049515   443056866  
443064316   443071626   443078928   443086251   443093588   443100888  
443108196   443115431   443122643   443129911   443137112

424800761

  441980513   442959870   443034871   443042197   443049523   443056874  
443064324   443071634   443078936   443086269   443093596   443100896  
443108204   443115449   443122650   443129929   443137120

424801611

  441982766   442960183   443034889   443042205   443049531   443056882  
443064332   443071642   443078944   443086277   443093604   443100904  
443108212   443115456   443122668   443129937   443137138

424802528

  441995339   442966917   443034897   443042213   443049549   443056890  
443064340   443071659   443078951   443086285   443093612   443100912  
443108220   443115464   443122676   443129945   443137146

424803682

  441999018   442971297   443034905   443042221   443049556   443056908  
443064357   443071667   443078969   443086293   443093620   443100920  
443108238   443115472   443122692   443129952   443137153

424805943

  442006763   442972113   443034913   443042239   443049564   443056916  
443064365   443071675   443078977   443086301   443093638   443100938  
443108246   443115480   443122700   443129960   443137161

424806081

  442012522   442976775   443034921   443042247   443049572   443056924  
443064373   443071683   443078993   443086319   443093646   443100946  
443108253   443115498   443122718   443129978   443137179

424806362

  442018230   442980868   443034939   443042254   443049580   443056932  
443064381   443071691   443079009   443086327   443093653   443100953  
443108261   443115506   443122726   443129986   443137187

424807394

  442019881   442982872   443034947   443042262   443049598   443056940  
443064399   443071709   443079017   443086335   443093661   443100961  
443108279   443115514   443122742   443129994   443137195

424807550

  442026522   442991170   443034954   443042270   443049614   443056957  
443064407   443071717   443079025   443086343   443093679   443100979  
443108287   443115522   443122759   443130000   443137203

424807865

  442039061   442994364   443034962   443042288   443049622   443056965  
443064415   443071725   443079041   443086350   443093687   443100987  
443108295   443115530   443122767   443130018   443137211

424809010

  442043972   442996567   443034970   443042296   443049630   443056973  
443064423   443071733   443079058   443086368   443093695   443100995  
443108303   443115548   443122775   443130026   443137229

424809580

  442048492   443011374   443034988   443042304   443049648   443056981  
443064431   443071741   443079066   443086376   443093703   443101001  
443108311   443115555   443122783   443130034   443137237

424810158

  442048922   443016779   443034996   443042312   443049655   443056999  
443064449   443071758   443079074   443086384   443093711   443101019  
443108329   443115563   443122791   443130042   443137245

424811362

  442050886   443022025   443035001   443042320   443049663   443057005  
443064456   443071766   443079082   443086392   443093729   443101027  
443108337   443115571   443122809   443130059   443137252

424811370

  442051058   443026463   443035019   443042338   443049671   443057021  
443064464   443071774   443079108   443086400   443093737   443101035  
443108345   443115589   443122817   443130067   443137260

424813392

  442052858   443026471   443035027   443042346   443049689   443057039  
443064472   443071782   443079116   443086418   443093745   443101043  
443108352   443115597   443122825   443130075   443137278

424815157

  442053229   443026497   443035035   443042353   443049697   443057047  
443064480   443071790   443079124   443086426   443093752   443101050  
443108360   443115605   443122833   443130083   443137286

424815793

  442063327   443026505   443035043   443042361   443049705   443057054  
443064498   443071808   443079132   443086434   443093760   443101068  
443108378   443115613   443122841   443130091   443137294

424815843

  442069506   443026513   443035050   443042379   443049713   443057062  
443064506   443071816   443079140   443086442   443093778   443101076  
443108386   443115621   443122858   443130109   443137302

424817773

  442083176   443026521   443035068   443042387   443049721   443057070  
443064514   443071824   443079157   443086459   443093786   443101084  
443108394   443115639   443122866   443130117   443137310

424818102

  442102935   443026562   443035076   443042395   443049739   443057096  
443064522   443071832   443079165   443086467   443093794   443101092  
443108402   443115647   443122874   443130125   443137328

424818250

  442103669   443026570   443035084   443042403   443049747   443057104  
443064530   443071840   443079173   443086475   443093802   443101100  
443108410   443115654   443122882   443130133   443137336

424818540

  442109278   443026588   443035092   443042411   443049754   443057112  
443064548   443071857   443079181   443086483   443093810   443101118  
443108428   443115662   443122890   443130141   443137344

424818573

  442111415   443026596   443035100   443042429   443049762   443057120  
443064555   443071865   443079199   443086491   443093828   443101126  
443108436   443115670   443122908   443130158   443137351

424819571

  442118196   443026604   443035118   443042437   443049770   443057138  
443064563   443071873   443079207   443086509   443093836   443101134  
443108444   443115688   443122916   443130166   443137369

424822773

  442120309   443026612   443035126   443042445   443049788   443057146  
443064571   443071881   443079215   443086517   443093851   443101142  
443108451   443115696   443122924   443130174   443137377

424822864

  442129268   443026620   443035134   443042452   443049796   443057153  
443064589   443071899   443079223   443086525   443093869   443101159  
443108469   443115704   443122932   443130182   443137385

424823110

  442145496   443026646   443035142   443042460   443049804   443057161  
443064597   443071907   443079231   443086533   443093877   443101167  
443108477   443115712   443122940   443130190   443137393

 

Loan
Number

 

Loan
Number

                                                                443143904  
443151170                                 443143912   443151188                
                443143920   443151196                                 443143946
  443151204                                 443143953   443151212              
                  443143961   443151220                                
443143979   443151238                                 443143987   443151246    
                            443143995   443151253                              
  443144001   443151261                                 443144019   443151279  
                              443144027   443151287                            
    443144035   443151295                                 443144043   443151303
                                443144050   443151311                          
      443144068   443151329                                 443144076  
443151337                                 443144084   443151345                
                443144092   443151352                                 443144100
  443151360                                 443144118   443151378              
                  443144126   443151386                                
443144134   443151394                                 443144142   443151402    
                            443144159   443151410                              
  443144175   443151428                                 443144183   443151436  
                              443144191   443151444                            
    443144209   443151451                                 443144217   443151469
                                443144225   443151477                          
      443144233   443151485                                 443144241  
443151493                                 443144258   443151501                
                443144266   443151519                                 443144274
  443151527                                 443144282   443151535              
                  443144290   443151543                                
443144308   443151550                                 443144316   443151568    
                            443144324   443151576                              
  443144332   443151584                                 443144340   443151592  
                              443144357   443151600                            
    443144365   443151618                                 443144373   443151626
                                443144381   443151733                          
      443144399   443151741                                 443144407  
443151782                                 443144415   443151832                
                443144423   443152103                                 443144431
  443152277                                 443144449   443152418              
                  443144456   443152681                                
443144464   443152707                                 443144472   443152848    
                            443144480   443152855                              
  443144498   443152939                                 443144506   443152947  
                              443144514   443153036                            
    443144522   443153085                                 443144530   443153234
                                443144548   443153309                          
      443144555   443153341                                 443144563  
443153358                                 443144589   443153366                
                443144597   443153382                                 443144605
  443153440                                 443144613   443153457              
                  443144621   443153499                                
443144639   443153523                                 443144647   443153556    
                            443144654   443153580                              
 

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

UCC-1 2010-A 3-31-10

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

424823532

  442154423   443026653   443035159   443042478   443049812   443057179  
443064605   443071915   443079249   443086541   443093885   443101175  
443108485   443115720   443122957   443130208   443137419

424823862

  442156345   443026661   443035167   443042486   443049820   443057187  
443064613   443071923   443079256   443086558   443093893   443101183  
443108493   443115738   443122965   443130216   443137427

424824910

  442156766   443026679   443035175   443042494   443049838   443057195  
443064621   443071931   443079264   443086566   443093901   443101191  
443108501   443115746   443122973   443130224   443137435

424825115

  442156873   443026695   443035183   443042502   443049846   443057203  
443064639   443071956   443079272   443086574   443093919   443101209  
443108519   443115753   443122981   443130232   443137443

424829406

  442159745   443026703   443035191   443042510   443049853   443057211  
443064647   443071964   443079280   443086582   443093927   443101225  
443108527   443115761   443122999   443130240   443137450

424831535

  442160859   443026737   443035209   443042528   443049861   443057229  
443064654   443071972   443079298   443086590   443093935   443101233  
443108535   443115779   443123005   443130257   443137468

424834240

  442161592   443026752   443035217   443042536   443049879   443057237  
443064662   443071980   443079306   443086608   443093943   443101241  
443108543   443115787   443123013   443130265   443137476

424834919

  442163168   443026760   443035225   443042544   443049887   443057245  
443064670   443071998   443079314   443086616   443093950   443101258  
443108550   443115795   443123021   443130273   443137484

424836047

  442165122   443026794   443035233   443042551   443049895   443057252  
443064688   443072004   443079322   443086624   443093968   443101266  
443108568   443115803   443123039   443130281   443137492

424836112

  442168449   443026802   443035241   443042569   443049903   443057260  
443064696   443072012   443079330   443086632   443093976   443101274  
443108576   443115811   443123047   443130299   443137500

424836294

  442168811   443026810   443035258   443042577   443049911   443057278  
443064704   443072020   443079348   443086640   443093984   443101282  
443108584   443115829   443123054   443130307   443137518

424836518

  442168845   443026836   443035266   443042585   443049937   443057286  
443064712   443072038   443079355   443086657   443093992   443101290  
443108600   443115837   443123062   443130315   443137526

424837193

  442170437   443026844   443035274   443042593   443049945   443057294  
443064720   443072046   443079363   443086665   443094008   443101308  
443108618   443115845   443123070   443130323   443137534

424837755

  442172573   443026851   443035282   443042601   443049952   443057302  
443064738   443072053   443079371   443086673   443094016   443101316  
443108626   443115852   443123088   443130331   443137542

424839306

  442173225   443026869   443035290   443042619   443049960   443057310  
443064746   443072061   443079389   443086681   443094024   443101324  
443108634   443115860   443123096   443130349   443137559

424840452

  442175691   443026901   443035308   443042627   443049978   443057328  
443064753   443072079   443079397   443086699   443094032   443101332  
443108642   443115878   443123104   443130356   443137567

424840809

  442176368   443026927   443035316   443042635   443049986   443057336  
443064761   443072087   443079405   443086707   443094040   443101340  
443108659   443115886   443123112   443130364   443137575

424841500

  442176749   443026935   443035324   443042643   443049994   443057344  
443064779   443072095   443079413   443086715   443094057   443101357  
443108667   443115894   443123120   443130372   443137583

424843373

  442176772   443026943   443035332   443042650   443050000   443057351  
443064787   443072103   443079421   443086723   443094065   443101365  
443108675   443115902   443123138   443130380   443137591

424843514

  442176897   443026950   443035340   443042668   443050018   443057369  
443064795   443072111   443079439   443086731   443094073   443101373  
443108683   443115910   443123146   443130398   443137609

424844751

  442179255   443026976   443035357   443042676   443050026   443057377  
443064803   443072129   443079447   443086749   443094081   443101381  
443108691   443115928   443123153   443130406   443137617

424845857

  442180808   443026984   443035365   443042684   443050034   443057385  
443064811   443072137   443079454   443086756   443094099   443101399  
443108709   443115936   443123161   443130414   443137625

424846954

  442184388   443026992   443035373   443042692   443050042   443057393  
443064829   443072145   443079462   443086764   443094107   443101407  
443108717   443115944   443123179   443130422   443137633

424847903

  442184644   443027016   443035381   443042700   443050059   443057401  
443064837   443072152   443079470   443086772   443094115   443101415  
443108725   443115951   443123187   443130430   443137641

424850915

  442184768   443027024   443035399   443042718   443050067   443057419  
443064845   443072160   443079488   443086780   443094123   443101423  
443108733   443115969   443123195   443130448   443137658

424852937

  442184800   443027032   443035407   443042726   443050075   443057427  
443064852   443072178   443079496   443086798   443094131   443101431  
443108741   443115985   443123203   443130455   443137666

424853513

  442186235   443027040   443035415   443042734   443050083   443057435  
443064860   443072186   443079504   443086806   443094149   443101449  
443108758   443115993   443123229   443130463   443137674

424853695

  442186862   443027057   443035423   443042742   443050091   443057443  
443064878   443072194   443079512   443086814   443094156   443101456  
443108766   443116009   443123237   443130471   443137682

424853950

  442186920   443027065   443035431   443042759   443050109   443057450  
443064886   443072202   443079520   443086822   443094164   443101464  
443108774   443116017   443123245   443130489   443137690

424855625

  442187555   443027073   443035449   443042767   443050117   443057468  
443064894   443072210   443079538   443086830   443094172   443101472  
443108782   443116025   443123252   443130497   443137708

424856201

  442189528   443027099   443035456   443042775   443050133   443057476  
443064902   443072228   443079546   443086848   443094180   443101480  
443108790   443116033   443123260   443130505   443137716

424857084

  442189585   443027107   443035464   443042783   443050141   443057484  
443064910   443072236   443079553   443086855   443094198   443101498  
443108808   443116041   443123278   443130513   443137724

424857407

  442190039   443027115   443035472   443042791   443050158   443057492  
443064928   443072244   443079561   443086863   443094206   443101506  
443108816   443116058   443123286   443130521   443137732

424858652

  442192597   443027156   443035480   443042809   443050166   443057500  
443064936   443072251   443079579   443086871   443094214   443101514  
443108824   443116066   443123294   443130539   443137740

424861060

  442192746   443027164   443035498   443042817   443050174   443057518  
443064944   443072269   443079587   443086889   443094222   443101522  
443108832   443116074   443123302   443130547   443137757

424862506

  442194296   443027172   443035506   443042825   443050182   443057526  
443064951   443072277   443079595   443086897   443094230   443101530  
443108840   443116082   443123310   443130554   443137765

424863884

  442194361   443027180   443035514   443042833   443050190   443057534  
443064969   443072285   443079603   443086905   443094248   443101548  
443108857   443116090   443123328   443130562   443137773

424864064

  442195574   443027198   443035522   443042841   443050208   443057542  
443064977   443072293   443079611   443086913   443094255   443101555  
443108865   443116108   443123336   443130570   443137781

424866721

  442199568   443027206   443035530   443042858   443050216   443057559  
443064985   443072301   443079629   443086921   443094263   443101563  
443108873   443116116   443123344   443130588   443137799

424867000

  442199758   443027248   443035548   443042866   443050224   443057567  
443064993   443072319   443079637   443086939   443094271   443101571  
443108881   443116124   443123351   443130596   443137807

424867059

  442202800   443027255   443035555   443042874   443050232   443057575  
443065008   443072327   443079645   443086947   443094289   443101589  
443108899   443116132   443123369   443130604   443137815

424867471

  442203683   443027263   443035563   443042882   443050240   443057583  
443065016   443072335   443079652   443086954   443094297   443101597  
443108907   443116140   443123377   443130612   443137823

424868008

  442206256   443027271   443035571   443042890   443050257   443057591  
443065024   443072343   443079660   443086962   443094305   443101605  
443108923   443116157   443123385   443130620   443137831

424869436

  442207965   443027289   443035589   443042908   443050265   443057609  
443065032   443072350   443079678   443086970   443094313   443101613  
443108931   443116165   443123393   443130638   443137849

424869725

  442208252   443027297   443035597   443042916   443050273   443057617  
443065040   443072368   443079694   443086988   443094321   443101621  
443108949   443116173   443123401   443130646   443137856

424870111

  442208898   443027321   443035605   443042924   443050281   443057625  
443065065   443072376   443079702   443086996   443094339   443101639  
443108956   443116181   443123419   443130653   443137864

424870210

  442210167   443027339   443035613   443042932   443050299   443057633  
443065073   443072384   443079710   443087002   443094347   443101647  
443108964   443116199   443123427   443130661   443137872

424870285

  442211496   443027347   443035621   443042940   443050307   443057641  
443065081   443072392   443079728   443087010   443094354   443101654  
443108972   443116207   443123435   443130679   443137880

424870921

  442212742   443027354   443035639   443042957   443050315   443057658  
443065099   443072400   443079736   443087028   443094362   443101670  
443108980   443116215   443123443   443130687   443137898

424871432

  442213575   443027388   443035654   443042965   443050331   443057666  
443065107   443072418   443079744   443087036   443094370   443101688  
443108998   443116223   443123450   443130695   443137906

424872893

  442213864   443027396   443035662   443042973   443050349   443057674  
443065115   443072426   443079751   443087044   443094388   443101696  
443109004   443116231   443123468   443130703   443137914

424873966

  442214219   443027404   443035670   443042981   443050356   443057682  
443065123   443072434   443079769   443087051   443094396   443101704  
443109012   443116249   443123476   443130711   443137922

424874352

  442214268   443027412   443035688   443042999   443050364   443057690  
443065131   443072442   443079777   443087069   443094404   443101712  
443109020   443116256   443123484   443130729   443137930

424874998

  442215034   443027420   443035696   443043005   443050372   443057708  
443065149   443072459   443079785   443087077   443094412   443101720  
443109038   443116264   443123492   443130737   443137948

424875482

  442219929   443027438   443035704   443043013   443050380   443057716  
443065156   443072467   443079793   443087085   443094420   443101746  
443109046   443116272   443123500   443130745   443137955

424876183

  442221586   443027446   443035712   443043021   443050398   443057724  
443065164   443072475   443079801   443087093   443094438   443101753  
443109053   443116280   443123518   443130752   443137963

424876209

  442221776   443027453   443035720   443043039   443050406   443057732  
443065172   443072483   443079819   443087101   443094446   443101761  
443109079   443116298   443123526   443130760   443137971

424876258

  442222758   443027461   443035738   443043047   443050414   443057740  
443065180   443072491   443079827   443087119   443094453   443101779  
443109087   443116306   443123534   443130778   443137989

 

Loan
Number

 

Loan
Number

                                                                443144662  
443153622                                 443144670   443153697                
                443144688   443153796                                 443144696
  443153861                                 443144704   443153895              
                  443144712   443153937                                
443144720   443153945                                 443144738   443153960    
                            443144746   443154026                              
  443144753   443154109                                 443144761   443154182  
                              443144779   443154190                            
    443144787   443154380                                 443144795   443154489
                                443144803   443154539                          
      443144811   443154596                                 443144829  
443154687                                 443144837   443154752                
                443144845   443154828                                 443144852
  443154943                                 443144860   443155205              
                  443144878   443155262                                
443144886   443155296                                 443144894   443155353    
                            443144902   443155452                              
  443144910   443155460                                 443144928   443155494  
                              443144936   443155676                            
    443144944                                   443144951                      
            443144969                                   443144977              
                    443144985                                   443144993      
                            443145008                                  
443145016                                   443145024                          
        443145032                                   443145040                  
                443145057                                   443145065          
                        443145073                                   443145081  
                                443145099                                  
443145107                                   443145115                          
        443145123                                   443145131                  
                443145149                                   443145156          
                        443145164                                   443145172  
                                443145180                                  
443145206                                   443145214                          
        443145222                                   443145230                  
                443145248                                  

 

2010-A Final Cut Legal Schedule of Receivables



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have
been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

 

Sch. B-1



--------------------------------------------------------------------------------

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders or the
Insurer were utilized in selecting the Receivables from those receivables owned
by AmeriCredit which met the selection criteria set forth in clauses (A) through
(O) of number 30 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

 

Sch. B-2



--------------------------------------------------------------------------------

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

Sch. B-3



--------------------------------------------------------------------------------

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments, or Third-Party Lender Assignments or to
payments due under such Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

 

Sch. B-4



--------------------------------------------------------------------------------

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Insurer, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment or tax lien filings
against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Past Due. At the Cutoff Date, no Receivable was more than 30 days past due.

29. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

30. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not more
than 72 months.

 

Sch. B-5



--------------------------------------------------------------------------------

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not more
than 72 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $80,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Not more than 35% of the Obligors on the Receivables as of the Cutoff Date
reside in Texas and California (based on the Obligor’s mailing address as of the
Cutoff Date).

(H) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(I) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(J) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(K) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(L) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(M) Not more than 2% of all Receivables (calculated by Aggregate Principal
Balance) which have been transferred to the Issuer including the Receivables as
of the Cutoff Date shall be “electronic chattel paper” as such term is defined
in the UCC.

(N) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(O) No Obligor was in bankruptcy as of the Cutoff Date.

 

Sch. B-6



--------------------------------------------------------------------------------

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

34. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

35. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

36. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

37. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

38. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

Sch. B-7